Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 1 of 70 - Page ID#:
                                    285



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION
                               AT COVINGTON

 NICHOLAS SANDMANN,                           :   CASE NO. 2:20-cv-26-WOB-CJS
                                              :
               Plaintiff,                     :   JUDGE BERTELSMAN
                                              :
 v.                                           :   PLAINTIFF’S FIRST AMENDED
                                              :   COMPLAINT WITH JURY
 GANNETT SATELLITE                            :   DEMAND
 INFORMATION NETWORK, LLC                     :
 7950 Jones Branch Drive                      :
 McClean, Virginia 22102,                     :
                                              :
 and                                          :
                                              :
 GANNETT CO., INC.,                           :
 7950 Jones Branch Drive                      :
 McClean, Virginia 22102,                     :
                                              :
               Defendants.                    :
                                              :


       NOW COMES Nicholas Sandmann, by and through counsel, and states his First

Amended Complaint for Defamation against Gannett Satellite Information Network, LLC

and Gannett Co., Inc. (collectively, “Gannett”) as follows:

                                   INTRODUCTION

       1.     This is a defamation action arising out of Gannett’s publication and

republication of a false and defamatory factual narrative accusing Plaintiff Nicholas

Sandmann (“Nicholas”), at the time a 16-year old minor high school student, of racist

misconduct at the National Mall on January 18, 2019 (the “January 18 Incident”).

       2.     Gannett’s reporting falsely conveyed that Nicholas confronted and blocked

the path of Nathan Phillips (“Phillips”), a Native American activist who was purportedly

merely praying and singing, and otherwise prevented Phillips’ retreat while Nicholas and

a mass of other young white boys taunted, jeered, and physically intimidated Phillips.

                                           -1-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 2 of 70 - Page ID#:
                                    286



       3.     The truth of the matter is that Phillips approached Nicholas and the other

students from afar, bypassed wide open steps to his alleged destination of the Lincoln

Memorial, specifically confronted Nicholas, and never attempted to move past, around,

or away from Nicholas, who stood quietly for several minutes while Phillips beat a drum

and sang loudly within inches of Nicholas’ face.

       4.     Gannett negligently and recklessly relied on the demonstrably unreliable

Phillips and a false, incomplete, and out-of-context viral video that depicted Nicholas

standing in a red “Make America Great Again” hat looking at Phillips, the drum-beating

Native American elder.

       5.     Twitter later banned the suspicious account that posted the out-of-context

viral video to Twitter.

       6.     Without conducting any reasonable investigation into Phillips, this short

viral video, or the suspicious account that posted it on Twitter, Gannett jumped at the

opportunity to falsely portray Nicholas as the white, Catholic, MAGA aggressor and

instigator of a racially-threatening confrontation with the Black Hebrew Israelites and

Phillips by allegedly getting into Phillips’ face while he was conducting a prayer ceremony

that was part of the Indigenous Peoples’ March, “blocking” Phillips’ path to the Lincoln

Memorial and “not allowing [Phillips] to retreat” from a horde of taunting, jeering,

intimidating students.

       7.     More specifically, Gannett engaged its USA Today Network to publish the

false narrative that Nicholas and his Covington Catholic (“CovCath”) classmates were a

big “mob” with a “mob mentality” that “were in the process of attacking four black

individuals” (who were actually the Black Hebrew Israelites, a recognized hate group) who

were “accosted” by Nicholas and the students and that such encounter was “volatile” and




                                           -2-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 3 of 70 - Page ID#:
                                    287



“escalated” to an animalistic level where Nicholas and the students were “beast[s]” who

“needed their pounds of flesh” and the Black Hebrew Israelites were their “prey.”

      8.     Gannett, by and through its USA Today Network, published the false

accusations that Nicholas and his CovCath classmates “surrounded,” “quickly circled,”

“mocked,” “harassed,” “accosted,” and shouted “build that wall,” “go back to the

reservation,” and “gone in 2020” taunts at a Native American elder and Vietnam Marine,

“scaring” him, while he was engaged in peaceful prayer during a closing ceremony for the

Indigenous Peoples’ March, amounting to “racial hostility.”

      9.     Gannett, by and through its USA Today Network, falsely accused Nicholas

of “trying to intimidate a Native American elder,” performing a tomahawk chop, coming

“worked up in a frenzy,” “block[ing] [Phillips’] way and [not] allow[ing] [Phillips] to

retreat,” and “refusing to let [Phillips and other Native Americans] pass” while Phillips

was engaged in peaceful prayer during a closing ceremony for the Indigenous Peoples’

March.

      10.    Gannett, by and through its USA Today Network, falsely published that

Nicholas and his CovCath classmates, in both interactions with the Black Hebrew

Israelites and Phillips, placed both groups “in fear of bodily harm or worse” and were

ready to “kill” because they were “scared” (Phillips’ statement: “…a scared man will kill

you. And that’s what these boys were. They were scared.”).

      11.    Gannett, by and through its USA Today Network, falsely accused Nicholas

of being a “liar and a thie[f]” who gave “intentional falsehoods” in his description of the

January 18 Incident.

      12.    Gannett’s accusations against Nicholas are totally, provably, and

unequivocally false.




                                           -3-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 4 of 70 - Page ID#:
                                    288



       13.    In reality, the truth of what happened at the January 18 Incident is much

longer than what the viral video showed, even though that short video clip and Phillips’

manufactured lies were Gannett’s primary basis for publishing its eleven-day-long

campaign to assassinate Nicholas’ character.

       14.    In a practical demonstration that the accusations made against Nicholas in

this case are factual events capable of being proven false, and though Gannett has thus far

stood behind its coverage of Nicholas by not removing any of the false and defamatory

articles, other news outlets have clarified, corrected, and/or retracted several false factual

assertions also made by Gannett through its USA Today Network that are central to the

false and defamatory gist conveyed by Gannett, and have admitted mistakes that were

made in coverage of the January 18 Incident.

       15.    For example, KTXL Fox40 issued “A Note To Our Viewers About Our

Covington Coverage,” stating, in part, as follows:

       “Early reports also contained unverified statements about the students’
       conduct, including statements by Phillips that they had chanted ‘Build That
       Wall,’ and made remarks offensive to Native Americans. Though several
       videos have come to light since the incident, none of them contains evidence
       of hostile remarks by the students.”

                                             ***

       “Our reports contained other remarks which, after videos emerged and both
       sides were heard from, proved unsubstantiated or untrue. Sandmann was
       accused of blocking Phillips’ path so he could not climb the steps of the
       Memorial to pray. Students were accused of assembling in the Indigenous
       People’s space, and taunting and mocking the Native Americans. We
       reported the Diocese of Covington’s condemnation of the Covington
       Catholic High School students, a denunciation that was retracted in six days
       when the church admitted it had rushed to judgment … saying they had
       been ‘bullied and pressured into making a statement prematurely.’”

                                             ***

       “The facts now available about this story show no evidence of taunting by
       the students … Phillips was not denied freedom of movement – he

                                            -4-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 5 of 70 - Page ID#:
                                    289



      approached the student gathering and said he wanted to promote peace
      between the students and the other activist group that taunted them with
      profanity. Sandmann, for his part, professed the same motive: keeping
      calm, and preventing the situation from getting out of hand. His behavior,
      and the prompt arrival of the school buses, achieved this goal. Until the
      story went viral the next day.”

                                           ***

      “The lion’s share of the denunciations of this event landed on the students,
      and the focus of attention was on Sandmann, who reportedly had bought
      his red cap that afternoon. Such is the result of cell phone video presented
      as news: it shows a small window of reality for a short burst of time.
      Context, which is essential in any news report, is lacking. Judgments are
      reached without the benefit of all or even most of the facts. It is a
      prescription for error[.]”

                                           ***

      “We should have considered that the targets of this story were high school
      students.”

                                           ***

      “We owe an apology to the students, their families, and the face of the
      Covington student group, Nick Sandmann. . . . Because of the way this story
      came together – fueled by a viral video with no on-scene reporting by
      independent voices – we lost sight of our standard of fairness, context, and
      accuracy. This is especially serious when the groundswell of misinformed
      anger fell on a group of teenagers who never sought the attention, let alone
      the abusive treatment, they got. They deserved better, and so did our
      viewers.”
A true and correct copy of KTXL Fox40’s statement is attached hereto as Exhibit A.

      16.    After being sued, and while failing to issue an admission of fault, an apology,

an adequate correction, or an unequivocal retraction, The Washington Post published an

online “Editor’s note related to Lincoln Memorial incident” providing, in part, as follows:

      “Subsequent reporting, a student’s statement and additional video allow for
      a more complete assessment of what occurred, either contradicting or
      failing to confirm accounts provided in that story – including that Native
      American activist Nathan Phillips was prevented by one student from
      moving on, that his group had been taunted by the students in the lead-up
      to the encounter, and that the students were trying to instigate a conflict.”


                                           -5-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 6 of 70 - Page ID#:
                                    290



The Washington Post published a similar Editor’s Note in print as follows:

       “A Jan. 20 Metro article provided an account from Native American
       activists about an encounter with a group of high school students from
       Covington, Ky. Subsequent reporting and video evidence contradicted or
       failed to corroborate that one of the activists was accosted and prevented
       from moving on, that the activists had been taunted by the students in the
       lead-up to the encounter, that the students were trying to instigate a
       conflict, or that ‘March for Life’ participants chanted ‘Build that wall.’ A
       Jan. 21 Page One article reported an account by one of the activists that he
       had heard students earlier make disparaging comments about Native
       Americans and had heard students shout ‘Go back to Africa!’ The story
       reported the denial of one student that he had heard any students say
       anything hateful or racist at any time. The story should have noted that
       widely circulated video from that day does not corroborate that such
       statements were made.”
True and correct copies of The Washington Post’s Editor’s Notes are attached hereto as

Exhibit B.

       17.    If Gannett had engaged in basic journalistic due diligence regarding the

veracity of the viral video or the account that posted it to Twitter, it would have quickly

discovered that what the viral video depicted was merely a brief, incomplete moment of

the January 18 Incident and that the viral video was deprived of any context whatsoever.

       18.    Likewise, if Gannett had engaged in basic journalistic due diligence

regarding the veracity of Phillips as a witness, it would have quickly discovered that he

was a dubious and dishonest source with a criminal background, has a history of lying

about his military service and stolen valor, and has a history of lying about other

encounters with children to promote his political and activist agenda.

       19.    Gannett maliciously published its false and defamatory statements about

Nicholas to advance its own political and financial agenda.




                                           -6-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 7 of 70 - Page ID#:
                                    291



                       DETAILED FACTUAL BACKGROUND

                            THE JANUARY 18 INCIDENT

       20.    On January 18, 2019, Nicholas attended the March for Life on a school trip

chaperoned by sixteen (16) adults, nine (9) of whom were faculty members at CovCath.

       21.    Nicholas and his classmates were instructed to meet at the steps of the

Lincoln Memorial at the National Mall by 5:00 p.m. to catch their buses for the return

trip to Kentucky.

       22.    Nicholas was wearing a red Make America Great Again (“MAGA”) hat that

he had purchased that day as a souvenir.

       23.    While at the National Mall, a small group of adult men who describe

themselves as Black Hebrew Israelites – a recognized hate group – began verbally

assaulting and taunting Nicholas and his CovCath classmates with threats of physical

violence and vitriolic statements, shouting, among other things, “you only got one n***er

in the crowd,” “oh, you got two n***ers in the crowd,” “get out, n***er, get out,” “this is a

faggot child molester,” “Christ is coming back to kick yo cracker ass,” “there will be no

peace until there is bloodshed,” “incest babies,” “dirty ass crackers,” and “future school

shooters.”

       24.    One of Nicholas’ classmates requested and received permission from a

school chaperone to engage in CovCath school sports cheers in an effort to ignore and

drown out the hate speech being hurled at them by the Black Hebrew Israelites.

       25.    During a school cheer, Phillips and his activist companions – all of whom

had been participating in the Indigenous Peoples March at the National Mall earlier that

day – instigated a confrontation with Nicholas and his CovCath classmates.




                                            -7-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 8 of 70 - Page ID#:
                                    292



      26.    Phillips began singing the American Indian Movement (“AIM”) song, which

he has used previously in protests and as a type of rallying cry when confronting non-

Indigenous Peoples.

      27.    Rather than focusing their attention on the Black Hebrew Israelites, who

had been relentlessly hurling insults at both the teenagers for almost an hour and the

Native Americans attending the Indigenous Peoples March prior to that, Phillips and his

activist companions deliberately targeted the CovCath students from a distance while

beating drums, singing, dancing, and carrying cameras to hopefully capture a viral video

moment of the confrontation.

      28.    When Phillips first approached them, many of the CovCath students “felt

like he was coming into their group to join in with the students’ cheers” and some joined

in dancing to Phillips’ drumbeat and song.

      29.    Phillips intentionally walked up to the crowd of CovCath students.

      30.    Immediately behind and around Phillips were several of his own

companions, and Nicholas and the CovCath students did not move toward Phillips or

otherwise actively approach or surround him or his companions.

      31.    Nicholas and the students acquiesced in Phillips’ election to confront their

group and beat his drum within inches of Nicholas’ face.

      32.    Once within their group, Phillips freely moved about, briefly walking up to

certain students within the group of students, which included many children who were

not CovCath students.

      33.    Phillips then walked directly to where Nicholas was standing on the steps

so that he could confront Nicholas and get within inches of his face.

      34.    Phillips was a complete stranger to Nicholas.




                                           -8-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 9 of 70 - Page ID#:
                                    293



       35.    While staring and glaring at Nicholas, Phillips continued to beat his drum

and sing loudly within inches of Nicholas’ face for several minutes.

       36.    Contrary to Phillips’ initial lie that he was “swarmed” by the students as he

was preparing to leave or his subsequent lie, republished by Gannett, that he was trying

to move to the top of the steps of the Lincoln Memorial, Phillips approached the students

from a distance and walked past clear pathways leading to the Lincoln Memorial.

       37.    When Phillips made his incursion into the crowd of students and directly

confronted Nicholas, Phillips never made any attempt to move past, around, or away from

Nicholas even though he could have done so at any time.

       38.    Phillips had walked a distance over to Nicholas and stopped directly in front

him, which was exactly where Phillips wanted to be.

       39.    Prior to being directly confronted by Phillips, Nicholas had not noticed

Phillips at the National Mall.

       40.    Nicholas was startled and confused by the actions of Phillips in singling him

out and confronting him.

       41.    During the confrontation instigated by Phillips, Nicholas stood still, as he

was concerned that turning away from Phillips might be misconstrued as a sign of

disrespect.

       42.    While he stood there with Phillips beating a drum near his face and singing

loudly, Nicholas remained silent and did not utter a single word to Phillips.

       43.    Nicholas did not make any gestures by hand or otherwise toward Phillips.

       44.    At all times, Nicholas acted respectfully, responsibly, appropriately, and in

a manner consistent with the values instilled upon him by his family and his faith.

       45.    While Phillips fully engaged Nicholas’ attention, at least one of the other

members of Phillips’ group taunted and insulted Nicholas’ classmates.


                                           -9-
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 10 of 70 - Page ID#:
                                     294



        46.    One of Phillips’ accomplices walked up the steps around Nicholas and was

 berating one of the other students: “So if you want to make America a great cause for you

 white people, go back to Europe where you came from. This is not your land.” After the

 student responded, the adult Native American then said to the teenager: “Get the fuck out

 of my face with that shit.”

        47.    At that point, Nicholas’ attention wavered from Phillips – for the only time

 during the encounter – when he gestured to his fellow student not to engage with Phillips’

 profanity spewing cohort and instead to pay attention to Phillips.

        48.    The confrontation ended when Nicholas and his fellow CovCath students

 were instructed to board buses to return to Kentucky.

        49.    After Nicholas moved away from him, Phillips made no attempt to climb the

 steps toward the Lincoln Memorial.

        50.    Instead, Phillips stepped up to the spot vacated by Nicholas, and he and his

 supporters celebrated their “victory” over the CovCath students.

        51.    The Phillips supporter who had told one of the other students to “go back to

 Europe” shouted “I got him man. I got him, man, I got him. . . . We won grandpa, we

 fucking won grandpa.”

        52.    Phillips then held his drum above his head and beat it loudly and rapidly as

 the rest of his group cheered, yelled, and jumped around in celebration.

        53.    In the interviews Phillips gave after the January 18 Incident, Phillips

 purported to express factual descriptions of the encounter to media, but Phillips

 intentionally lied in order to stir up controversy and the media republished his lies

 without the slightest diligence.




                                           - 10 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 11 of 70 - Page ID#:
                                     295



        54.      At no point in time was Phillips frightened or blocked by Nicholas – to the

 contrary, he was very deliberate in his actions, including placing himself where he wanted

 to be – and any statements by him to that effect were misrepresentations of the truth.

        55.      During the entirety of the January 18 Incident, contrary to Phillips’

 statements, Nicholas:

                 (a)        did not instigate a confrontation of any kind;

                 (b)        did not surround Phillips or the Black Hebrew Israelites;

                 (c)        did not target, confront, or assault Phillips or the Black Hebrew

              Israelites;

                 (d)        did not threaten Phillips;

                 (e)        did not move from where he was standing when Phillips approached

              him;

                 (f)        did not block Phillips’ path or egress;

                 (g)        did not taunt, mock, or harass Phillips or anyone else present; and

                 (h)        did not engage in any conduct whatsoever that could even remotely

              be described or characterized as racist, a hate crime, blocking, intimidation, or

              as placing any person “in fear of bodily harm or worse.”

                   ONLINE VIDEOS OF THE JANUARY 18 INCIDENT

        56.      On the evening of January 18, 2019, at 7:33 p.m., Kaya Taitano, a

 participant in the Indigenous Peoples March, posted online a selectively edited 59 second

 video depicting only a small portion of the interaction between Nicholas and Phillips, see

 https://www.instagram.com/p/Bsy80cfFVAR/ (last visited Feb. 7, 2020); and later that

 night, she posted a 3 minute 44 second video of the interaction that included the time

 period in the initial video, see https://www.youtube.com/watch?v=sIG5ZB0fw1k (last

 visited Feb. 7, 2020) (collectively, the “Taitano Videos”).


                                                  - 11 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 12 of 70 - Page ID#:
                                     296



       57.      The Taitano Videos were a severely incomplete representation of the facts

 of the January 18 Incident. The Taitano Videos did not show, among other things:

                (a)    the Black Hebrew Israelites’ misconduct and homophobic, racist

             slurs directed at the CovCath students;

                (b)    that Phillips had approached the students and inserted himself into

             their area before confronting Nicholas;

                (c)    that the students were already engaged in school cheers at the time

             Phillips approached;

                (d)    Nicholas engaging in any misconduct, including harassing, mocking,

             or taunting anyone;

                (e)    Nicholas making any gesture of any kind except to, at times,

             awkwardly smile;

                (f)    Nicholas uttering any words to Phillips or his companions;

                (g)    Nicholas moving into Phillips’ path;

                (h)    Nicholas blocking Phillips’ escape; or

                (i)    Nicholas physically or verbally threatening Phillips in any manner.

       58.      At 11:13 p.m. on January 18, 2019, @2020fight, a fake Twitter account with

 a following of approximately 41,000, tweeted a 1 minute 1 second clip from the Taitano

 Videos with the comment, “This MAGA loser gleefully bothering a Native American

 protestor at the Indigenous Peoples March” (the “2020fight Video” or “Viral Video”). For

 the Court’s convenience, a screenshot or (“cover image”) of the 2020fight Video tweet is

 attached here:




                                            - 12 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 13 of 70 - Page ID#:
                                     297




       59.    Upon information and belief, Gannett did not take any reasonable steps to

 investigate the @2020fight account to determine whether the video had been edited and

 whether the account was legitimate.

       60.    The 2020fight Video is reported as having been viewed at least 2,500,000

 times, retweeted 14,000 times, and liked 27,000 times before the account was suspended

 by Twitter no later than January 21.

       61.    The viral video even aroused suspicion in Congress: on January 22, 2019,

 the House Intelligence Committee asked Twitter to provide information about how the

 viral video took off so fast. See Kate Conger and Sheera Frenkel, Who Post Viral Video of

 Covington Students and Protester? Congress Wants to Know, NY Times (Jan. 23, 2019),

 https://www.nytimes.com/2019/01/23/technology/covington-video-protester-

 congress.html.

       62.    Congress suspected the @2020fight account was part of a Russian

 disinformation campaign to undermine American political discourse and our election

 systems. See id.




                                          - 13 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 14 of 70 - Page ID#:
                                     298



          63.   Even Mark Warner—the democrat senator from Virginia—separately asked

 Twitter to provide more information about the account that initially published viral video.

 Id.

          64.   Screenshots available online of the 2020fight Video show it was viewed at

 least 10.6 million times.

          65.   Any reasonable, objective, and unbiased journalist would have readily

 known that the 2020fight Video was little more than a snapshot of a limited portion of

 the January 18 Incident and that accurate and fair reporting on it required investigation

 into the events which occurred before and after those depicted in the short video clip

 posted on Twitter.

          66.   According to media reports, the @2020fight account was created in

 December 2016, tweeted an average of 130 times a day, and immediately aroused

 suspicion for its high follower count, unusually high rate of tweets, highly polarized and

 yet inconsistent political messaging, and the use of someone else’s image in the profile

 photo.

          67.   An accurate, contemporaneous video as to what occurred on January 18,

 2019, was available online on the evening of January 18, 2019, when Shar Yaqataz

 Banyamyan, one of the Black Hebrew Israelites who was present for the encounter

 between Phillips and Nicholas, was streaming a Facebook Live video while the January

 18 Incident was occurring (the “Banyamyan Video”).

          68.   Following the conclusion of the Facebook Live video stream on January 18,

 the 1 hour and 46-minute video was available for public viewing on Banyamyan’s

 Facebook page.

          69.   The Banyamyan Video was deleted from Facebook no later than January 20

 at 2:00 am EST, but prior to being deleted, it was downloaded, copied, and mirrored onto


                                           - 14 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 15 of 70 - Page ID#:
                                     299



 YouTube by different individuals, and therefore preserved and made widely available on

 the   internet    no    later   than   1:00    am      EST   on   January   20.   See,   e.g.,

 https://www.youtube.com/watch?v=t3EC1_gcr34&feature=youtu.be&t=523                       (last

 visited              Feb.              7,              2020);           see              also

 https://twitter.com/Timcast/status/1086866650446655488 (last visited Feb. 7, 2020).

           70.   A plethora of additional relevant video of the January 18 Incident was also

 available online but ignored by Gannett and the social media mob as Gannett continued

 its false reporting and the republication of the false accusations by news outlets.

           71.   In fact, before Gannett even published its first accusations about Nicholas

 on January 19, longer videos were available online that demonstrated the falsehoods in

 Phillips’ account of the January 18 Incident.

           72.   For instance, and as an example only, video of Phillips instigating and

 approaching Nicholas and his classmates – rather than the other way around – was

 available on Twitter no later than 12:48 p.m. on January 19, 2019, and additional videos

 continued to appear on social media and in the media throughout January 19 and 20:




                                               - 15 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 16 of 70 - Page ID#:
                                     300




 See https://twitter.com/mariajudy_/status/1086681831804674048 (last visited Feb. 7,

 2020);                           see                      also,                         e.g.,

 https://twitter.com/AmeerWashington/status/1086729474912276480 (tweeting longer

 video on January 19, at 3:57 pm) (last visited Feb. 7, 2020).

        73.    A statement from a CovCath student, along with links to additional videos,

 was   available   on   Twitter    at   10:00   pm   on   January   19,   2019.   See,   e.g.,

 https://twitter.com/AClementsWKRC/status/1086822521012473858?ref_src=twsrc%5

 Etfw%7Ctwcamp%5Etweetembed%7Ctwterm%5E1086822521012473858&ref_url=http

 s%3A%2F%2Fwww.dailywire.com%2Fnews%2F42416%2Fheres-what-you-need-know-

 about-confrontation-emily-zanotti (last visited Feb. 7, 2020).

        74.    From online video and fair use of media broadcasts, Nicholas’ counsel

 produced a fourteen-minute video distilling what occurred on January 18, entitled

                                            - 16 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 17 of 70 - Page ID#:
                                     301



 “Nicholas Sandmann: The Truth in 15 Minutes” (the “Sandmann Video”), available at

 https://www.youtube.com/watch?v=lSkpPaiUF8s (last visited Feb. 7, 2020).

        75.    The Banyamyan and Sandmann Video accurately set forth the truth of the

 January 18 Incident.

        76.    The Banyamyan and Sandmann Video demonstrate that this incident was

 instigated by Phillips and that Nicholas was targeted by professional activists whose false

 accusations neatly fit Gannett’s demonstrable anti-Trump agenda, particularly following

 the furor over the President’s tweet about Elizabeth Warren earlier that week.

        77.    Indeed, Gannett’s anti-Trump bias is readily evident: its own USA Today

 published an article on September 29, 2016 authored by its Editorial Board that expressly

 declared “Trump is ‘unfit for the presidency.’” See USA Today Editorial Board, USA

 TODAY’s Editorial Board: Trump is ‘unfit for the presidency’, USA Today (Sep. 29, 2016)

 https://www.usatoday.com/story/opinion/2016/09/29/dont-vote-for-donald-trump-

 editorial-board-editorials-debates/91295020/ (last visited Aug. 24, 2020). Moreover,

 this article proudly declares that “The [USA Today] Editorial Board has never taken sides

 in the presidential race. We’re doing it now.” Id.

        78.    The Banyamyan and Sandmann Video demonstrate that Nicholas did not

 engage in any misconduct and, more specifically, did not engage in the misconduct

 attributed to him by Gannett.

        79.    While Gannett referenced or linked to the incomplete, selectively-edited

 and politically-motivated Taitano Videos or Viral Video in many of its publications, most

 of the photos and videos used by Gannett in its false and defamatory publications were

 captured by and sourced from the “Survival Media Agency,” which is a company of

 photographers and videographers who set out to capture incendiary and compelling

 political imagery at various protests across the world. See SURVIVAL MEDIA AGENCY, OUR


                                            - 17 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 18 of 70 - Page ID#:
                                     302



 STORY, PORTFOLIO, available at http://survivalmediaagency.com/our-story/ (last visited

 Feb. 7, 2020).

        80.    The Survival Media Agency is a biased source that admits on its website that

 its primary purpose in capturing images is to provide visual imagery to mainstream media

 outlets that will disseminate the images in order to use as a political tool—to promote the

 political agenda of activists and protestors who are the subjects of that imagery.

        81.    While relying on the Viral Video, Gannett primarily published a video clip

 captured by the Survival Media Agency, which prominently shows Nicholas’ face, and

 published the video or a cover image of that video into its online articles (the “SMA

 Video”). For the Court’s convenience, a screenshot (or “cover image”) from the SMA

 Video is available here:




                  NICHOLAS’ STATEMENT AND NBC INTERVIEW

        82.    On the afternoon of January 20, 2019, in an attempt to stem the threats of

 physical violence being made against him, his family, and his CovCath classmates,

 Nicholas made public a statement in which he provided a detailed and accurate factual


                                            - 18 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 19 of 70 - Page ID#:
                                     303



 description of the January 18 Incident. A copy of Nicholas’ January 20 statement is

 attached hereto as Exhibit C.

        83.    On January 23, 2019, in a further attempt to stem the threats of physical

 violence being made against him, his family, and his CovCath classmates, Nicholas agreed

 to an interview by Savannah Guthrie on the NBC Today show in which he reiterated his

 detailed and accurate factual description of his encounter with Phillips despite

 accusatory, “victim shaming” questions by Guthrie.

                   AN INVESTIGATION CONFIRMS THE TRUTH

        84.    Pressured by the agendas of certain individuals, a false and defamatory

 statement of and concerning Nicholas was also published by the Diocese of Covington on

 January 19 before a proper investigation had been conducted by the Diocese.

        85.    If Gannett had bothered to speak to the Diocese of Covington, it would have

 learned that the statement was issued without any investigation by the Diocese.

        86.    For instance, on January 25, 2019, the Diocese of Covington issued a

 statement stating, among other things, “[w]e should not have allowed ourselves to be

 bullied and pressured into making a statement prematurely,” and “I especially apologize

 to Nicholas Sandmann and his family…” A true and correct copy of said statement is

 attached hereto as Exhibit D.

        87.    Subsequently, the Diocese of Covington retained through its counsel a

 third-party investigative firm, Greater Cincinnati Investigation, Inc. (“GCI”), to

 investigate and determine the facts of the January 18 Incident.

        88.    On January 22, the Diocese of Covington issued a statement indicating that

 “the independent, third-party investigation is planned to begin this week” and stating that

 “[i]t is important for us to gather the facts that will allow us to determine what corrective

 actions, if any, are appropriate” and that “[w]e pray that we may come to the truth. . . .”


                                            - 19 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 20 of 70 - Page ID#:
                                     304



 See https://www.archlou.org/statement-regarding-covington-catholic-incident/ (last

 visited Feb. 7, 2020).

        89.      On February 11, 2019, GCI issued its Final Investigative Report (the “GCI

 Report”), a true and correct copy of which is attached hereto as Exhibit E.

        90.      On February 11, 2019, Diocese Bishop Foys released the GCI Report and

 said in a letter to the CovCath parents that the GCI Report exonerated the students and

 demonstrated that the students did not instigate the incident at the Lincoln Memorial. A

 true and correct copy of said letter is attached hereto as Exhibit F.

        91.      The GCI Report is entirely consistent with all video evidence as well as

 statements issued by Nicholas and other CovCath students and chaperones.

        92.      According to the GCI Report, four (4) licensed investigators spent

 approximately 240 man hours investigating the incident, interviewed 43 students and 13

 chaperones, reviewed approximately 50 hours of Internet activity, and attempted to

 interview Phillips, who failed to respond to phone calls, emails, or investigators who

 waited outside his home for 6 hours and left a note asking him to contact them.

        93.      The GCI Report made the following key findings:

                 (a)      Nicholas’ January 20 statement accurately reflects the January 18

              Incident.

                 (b)      There was “no evidence that students responded [to the Black

              Hebrew Israelites] with any offensive or racist statements of their own.”

                 (c)      The students asked their chaperones if they could perform school

              cheers to drown out the Black Hebrew Israelites’ invective, and upon receiving

              approval, they performed the same cheers that are commonly performed at

              football or basketball games.




                                              - 20 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 21 of 70 - Page ID#:
                                     305



                 (d)    There was “no evidence that the students performed a ‘Build the

              Wall’ chant.”

                 (e)    Phillips approached the CovCath students.

                 (f)    There was “no evidence of offensive or racist statements by students

              to Mr. Phillips or members of his group.”

                 (g)    The majority, if not all, of the MAGA hats being worn by students

              were purchased before, during, or after the March for Life.

                 (h)    In previous years, some students had purchased ‘Hope’ hats in

              support of President Obama.

                 (i)    “Mr. Phillips’ public interviews contain some inconsistencies. . . .”

               PHILLIPS WAS A BIASED AND UNRELIABLE WITNESS

        94.      Gannett did not publish Phillips’ statements as opinion but rather published

 it as a factual narrative of what occurred during the January 18 Incident in news articles.

        95.      Phillips was not making truthful statements about the January 18 Incident

 or his state of mind during that incident. Instead, Phillips was intentionally spreading

 lies about the events and about Nicholas in an attempt to stir up animosity toward pro-

 life, Catholic Trump-supporters, and to create publicity for Phillips’ activism in favor of

 Indigenous Peoples.

        96.      The statements of Phillips republished by Gannett were uttered by Phillips

 and republished by Gannett as a factual narrative of the events capable of being proven

 false, not expressions of his opinion.

        97.      Publicly available information demonstrates that Phillips is – and was at all

 times during Gannett’s reporting on the January 18 events – a biased and unreliable

 witness, and it was negligent and reckless for Gannett to publish without any investigation




                                              - 21 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 22 of 70 - Page ID#:
                                     306



 Phillips’ narrative as if it were a truthful, factual account of the January 18 Incident or of

 Phillips’ feelings or reactions during those events.

          Activism and Publicity-Seeking

          98.        Phillips has a well-documented history of leftist activism that should have

 caused Gannett to question his accusations against a white, MAGA hat-wearing Catholic

 teenager.

          99.        Phillips has a known bias against President Trump that was readily

 discoverable with a single Google search.

          100.       Indeed, there are dozens of photographs and articles involving Phillips

 available online, as he regularly seeks out the media and publicity.

          101.       In 2012, Phillips was featured in a Skrillex video for a song called “Make it

 Bun Dem,” which depicts activism and violence against a police officer, including Phillips

 wielding        a      shotgun     while    staring      down   a    police   officer.       See

 https://www.youtube.com/watch?v=BGpzGu9Yp6Y&fbclid=IwAR03qui2DycCtozD4yw

 L0yAMf6kUqp2ZkxEDWDAl1ezWfKlt59Q8QgOYgTA (last visited Aug. 24, 2020). This

 video has in excess of 460 million views.

          102.       Also in 2012, Phillips was the subject of a documentary titled “Between

 Earth and Sky.” See, e.g., https://www.imdb.com/title/tt2508074/ (“The story of a

 Native American family’s struggle against cancer and cultural extinction takes an

 unexpected turn as money becomes more and more important.”) (last visited Feb. 7,

 2020).

          103.       From November 2016 to February 2017, Phillips lived at a camp in North

 Dakota near Standing Rock Indian Reservation to protest the Dakota Access Pipeline

 project that was revived by President Trump shortly after he was elected.




                                                 - 22 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 23 of 70 - Page ID#:
                                     307



        104.   That protest was ended when the governor of North Dakota ordered the

 evacuation of the camps, and 200 law enforcement officers in full riot gear forcibly

 removed those protestors who refused to leave willingly. Phillips left just ahead of the

 deadline – after his group started fires that resulted in injuries to protestors.

        105.   Phillips’ daughter initially left the camp ahead of the deadline, but then she

 returned to the camp to be one of the last protestors to be forcibly removed. As she went

 back into the camp, Phillips sang the AIM song as a rally cry in her support against the

 authorities – the same song that he sang during the January 18 Incident.

        106.   On April 27, 2017, Phillips protested regarding various environmental

 issues, including the Dakota Access Pipeline, by beating his drum and singing on the steps

 of the Trump International Hotel in Washington, D.C.:




        107.   Phillips, along with his group Native Youth Alliance, participated in

 numerous marches and protests in Washington, D.C. and New York City throughout 2017

 and 2018, including the Native Nations Rise March on Washington; divestment actions

 in New York City where they camped outside a Wells Fargo bank branch and then


                                             - 23 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 24 of 70 - Page ID#:
                                     308



 marched to City Hall; the Peoples’ Climate March in Seattle; and the United Nations

 Permanent           Forum        on        Indigenous         Issues.        See,       e.g.,

 https://www.vogue.com/projects/13542941/return-to-standing-rock/ (last visited Feb.

 7, 2020).

        108.   On January 13, 2019, just 5 days before the January 18 Incident, Phillips

 live-streamed on Facebook and said, among other things, that “[w]e need universal

 healthcare for everybody in America. We could do it, we could feed everybody in America,

 but yet they want to build a wall, and they want to divide people. . . .”                See

 https://www.facebook.com/NativeYouthAlliance/videos/2262929833751375/                   (last

 visited Feb. 7, 2020).

        109.   Shortly after the January 18 Incident, Phillips appeared at a “Fake Trump

 Emergency” protest at the White House on February 18, during which he announced to

 the crowd that “[w]e need to build up this country instead of building a wall.” See

 https://www.facebook.com/moveon/videos/vb.7292655492/324827541476931/?type=

 2&theater (last visited Feb. 7, 2020).

        110.   Following the January 18 Incident, Phillips became a “mainstream media

 darling,” engaging in a publicity tour during which he manufactured out of whole cloth

 varying and conflicting descriptions of the events prior to, during, and after the January

 18 Incident in a superficial attempt to garner public sympathy and advance his own

 political agenda.

        111.   Gannett, through its USA Today Network, ignored Phillips’ obvious bias and

 lack of credibility and provided Phillips a worldwide platform to spread his lies, and it did

 so without any effort whatsoever to verify the accuracy of the inflammatory accusations

 Phillips was making against children or to investigate Phillips’ background.




                                            - 24 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 25 of 70 - Page ID#:
                                     309



        Protest at Washington D.C. Catholic Church

        112.    Gannett and its USA Today Network certainly should have known—and it

 did know—by the evening of January 19, 2019, that Phillips was using the January 18

 Incident for his own benefit and political motives.

        113.    Phillips’ activism in Washington, D.C. continued the following day, January

 19, 2019, when Phillips led a group of protestors in a rally at the Basilica of the National

 Shrine of the Immaculate Conception in Washington, D.C. around 5:00 pm. See, e.g., Jon

 Brown, Nathan Phillips and Other Protestors Storm DC Basilica, Demand Punishment

 For       Covington         Boys,       Daily         Caller     (Jan.       24,      2019)

 https://dailycaller.com/2019/01/23/nathan-phillips-protesters-storm-basilica-

 covington/ (last visited Aug. 24, 2020).

        114.    The protestors, who were playing drums and chanting, attempted to enter

 the Basilica during Mass but were rebuffed by security guards.

        115.    Security guards were forced to lock the doors of the Basilica with the

 congregation still inside to prevent Phillips’ group from entering the Basilica and

 disrupting Mass.

        116.    During the protest at the Basilica, Phillips read a statement saying that

 “[w]e demand that the students of Covington Catholic High School be reprimanded not

 just by the school officials but, as seniors, by their upcoming universities.”

        117.    Phillips also made demands from the Catholic Church, asking that it “hold

 itself responsible for the . . . hundred-plus years of genocide that indigenous peoples have

 endured and endure persistently.”

        118.    As part of their demonstration outside the Basilica, the protestors

 reportedly performed the AIM song, the same one that Phillips sang during the January

 18 Incident.


                                            - 25 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 26 of 70 - Page ID#:
                                     310



        Stolen Valor

        119.     Gannett and its reporters falsely reported that Phillips was a Vietnam

 veteran in an attempt to bolster outrage at his purported mistreatment.

        120.     Phillips previously stated unequivocally in a video posted to Facebook on

 January 3, 2018, that “I’m a Vietnam vet . . . . I got honorable discharge, and one of the

 boxes in there . . . shows whether it is peacetime or what my box says is that I was ‘in

 theater.’”                                                                                          See

 https://www.facebook.com/NativeYouthAlliance/videos/1552014181500389/ (Jan. 3,

 2018) (Phillips live-streaming: “I got a Section 8 home because I’m a veteran, a wartime

 veteran      like   that,   honorable,   ‘in       theater.’”)   (last   visited    Feb.    7,   2020);

 https://www.facebook.com/NativeYouthAlliance/videos/1713504705351335 (May 18,

 2018) (Phillips live-streaming: “Myself, I’m a Vietnam veteran, uh times like that, you

 know. My DD-214, my discharge paper, says um, says uh ‘honorable discharge,’ um and

 it   says      uh     ‘in    theater’.   .     .      .”)   (last    visited       Feb.    7,    2020);

 https://www.facebook.com/NativeYouthAlliance/videos/1369302426544046/ (Dec. 17,

 2018) (Phillips live-streaming: “some of my supporters who come to support me as a

 veteran, you know, Vietnam times, honorably discharged, ‘in theater,’ that’s what my DD-

 214 says” and “I was gifted a place to stay because of my Vietnam times”) (last visited Feb.

 7, 2020).

        121.     However, it was quickly discovered and exposed that Phillips had lied about

 his service, that he did not serve in Vietnam, that he was “discharged” instead of

 “honorably discharged,” that he had been AWOL at least three times, and that he had

 never even been deployed outside of the United States. See, e.g., Dave Urbanski, Nathan

 Phillips listed as AWOL three times in 1975 as active duty reservist, record shows, The




                                                    - 26 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 27 of 70 - Page ID#:
                                     311



 Blaze (Jan. 24, 2019), https://www.theblaze.com/news/nathan-phillips-awol-criminal-

 record (last visited Aug. 24, 2020).

        122.   Gannett was forced to issue a correction to its stories that had falsely

 identified Phillips as a Vietnam veteran, although Gannett failed to disclose to its readers

 that Phillips had actually lied about his service:




 See, e.g., https://www.usatoday.com/story/news/nation/2019/01/19/kentucky-diocese-

 incident-indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last

 visited Feb. 7, 2020).

 Previous Unsubstantiated Claim of Harassment

        123.   The January 18 Incident is not the first time that Phillips claimed to have

 been taunted and harassed by a group of white students.

        124.   In April 2015, Phillips claimed that he was harassed by a group of students

 at Eastern Michigan University. See Fox 2 Detroit, Native American claims racial

 harassment     by EMU       students dressed as indians [sic],          (Apr. 22,    2015),

 http://www.fox2detroit.com/news/native-american-claims-racial-harassment-by-emu-

 students-dressed-as-indians (last visited Aug. 24, 2020).

        125.   Phillips asserted that he walked over to a yard where a theme party was

 being held at which 30-40 students were dressed as Hurons, the former EMU mascot,

 and that when he asked what they were doing, they said that they were honoring him.




                                             - 27 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 28 of 70 - Page ID#:
                                     312



        126.   Much like his statement in response to the January 18 Incident, Phillips said

 in an interview in 2015 that after he walked over to the fence and told the students they

 were being racist, “it really got ugly.” Id.

        127.   Although Phillips called the police to report the EMU students, he said that

 by the time the police arrived, “it was like there was no party there at all.”

        128.   Phillips said that “there’s a lot of hate behind that” and called on school

 authorities to investigate and punish the students: “‘Whoever would sit judgment on

 them, the university, the law, you know, society, that is their job. . . .’” Id.

        129.   In a different interview, Phillips said that the students told him that they

 were “doing a ceremony to impregnate women.” See David Edwards, College students in

 ‘red face’ mock native elder, claim racist party is ceremony to ‘impregnate women,’ Raw

 Story (Apr. 19, 2015), https://www.rawstory.com/2015/04/college-students-in-red-face-

 mock-native-elder-claim-racist-party-is-ceremony-to-impregnate-women/ (last visited

 Aug. 24, 2020).

        130.   In another interview, Phillips claimed that the party-goers “began charging

 the fence,” which is reportedly why he called the police.            See Simon Moya-Smith,

 University Party in MI Reveals Unsafe Climate For Native American Students, Indian

 Country                  Today                   (Apr.                25,           2015),

 https://newsmaven.io/indiancountrytoday/archive/university-party-in-mi-reveals-

 unsafe-climate-for-native-american-students-FBGkN1DHYky5iAUol88lUQ/ (last visited

 Aug. 24, 2020).

        131.    Much like the political climate surrounding the January 18 Incident, the

 political climate in Ypsilanti at the time of the alleged taunting and harassment in 2015

 was already racially charged with debates over a partial reinstatement of the former EMU

 mascot, the Huron, a Native American logo.


                                                - 28 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 29 of 70 - Page ID#:
                                     313



         132.   Fueled in part by Phillips’ claim of harassment, protestors held press

 conferences and demonstrations at the school, objecting to any use of the mascot. See,

 e.g., Kim Kozlowski, Native Americans rally against Hurons logo at EMU, Detroit News

 (June                                          16,                                   2015),

 https://www.detroitnews.com/story/news/local/michigan/2015/06/16/eastern-

 michigan-university-hurons-logo/28797179/ (last visited Aug. 24, 2020).

         133.   Phillips attended one of the on-campus rallies, giving an interview to MLive,

 and playing his drum. See C. Douglas Golden, Drum-Banging Indian Nathan Phillips

 Was in the News 4 Years Ago, Telling an Eerily Similar Story, The Western Journal (Jan.

 21, 2019) https://www.westernjournal.com/ct/drum-banging-indian-nathan-phillips-

 news-4-years-ago-telling-eerily-similar-story/ (last visited Aug. 24, 2020).

         134.   There was never any identification of the students who allegedly taunted

 Phillips in that instance, and there is no available record that any type of disciplinary

 actions were taken by the university or the police.

         Criminal Activities

         135.   Unlike Nicholas, Phillips has a criminal background involving violence and

 assault, which should have led Gannett to question the truthfulness and accuracy of

 Phillips’ claims that he was “blocked” bya Nicholas or that he was frightened by the high

 school student.

         136.   Phillips has admitted to violence, proudly and laughingly stating that he

 “beat up” the boyfriend of a “little blonde-hair, blue-eyed hippie girl” who spit on him.

 See

 https://www.facebook.com/NativeYouthAlliance/videos/326861671434840/?t=4351

 (Oct. 29, 2018) (last visited Feb. 7, 2020).




                                            - 29 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 30 of 70 - Page ID#:
                                     314



          137.   Phillips also has reportedly been charged with, arrested for, and/or

 convicted of numerous crimes, including escaping from prison, assault, and various

 alcohol-related crimes. See, e.g., https://www.washingtonexaminer.com/politics/native-

 american-activist-nathan-phillips-has-violent-criminal-record-and-escaped-from-jail-

 as-teenager (last visited Feb. 7, 2020).

          Inconsistent Statements

          138.   Phillips is known to have given at least nine interviews to mainstream media

 following the January 18 Incident, including Detroit Free Press, The Washington Post,

 CNN, NBCUniversal, The Associated Press, MSNBC, ABC, CBS, NBC, and Democracy

 Now!.

          139.   The accusations of Phillips and his companions, as published by Gannett

 through its USA Today Network and the others identified above, are remarkable in their

 inconsistency with each other, as Phillips’ story changed over time.

          140.   According to the first Washington Post print article, Phillips stated that the

 students “suddenly swarmed around him as he and other activists were wrapping up the

 march.”

          141.   According to The Associated Press, Phillips changed his story to say that “he

 felt compelled to get between two groups with his ceremonial drum to defuse a

 confrontation.”

          142.   According to DemocracyNow!, Phillips stated that “I wasn’t focusing on

 anybody except taking the youth out of there, the Indigenous youth that was with me, out

 of that situation, and that’s when Mr. Sandmann stood in front of me and blocked my

 path.”




                                              - 30 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 31 of 70 - Page ID#:
                                     315



        143.   According to the Washington Post, Phillips stated that it “was getting ugly”

 and he needed to find “an exit out” of there, but Nicholas “blocked [his] way and wouldn’t

 allow me to retreat.”

        144.   According to NBC, Phillips stated that “I was blocked” because “we couldn’t

 go right. We couldn’t go left, back.”

        145.   But according to another Washington Post print article, Phillips queried

 “why should I go around him?”

        146.   Contrary to Phillips’ public claims that the students yelled “build that wall,”

 “go back to Africa,” and “go back to the reservation,” and that Phillips has seen video in

 which you can hear the students shouting “build that wall,” no video evidence exists

 substantiating these accusations.

        147.   Contrary to Phillips’ claim to Democracy Now! that the students left

 because they were “running from the police,” the video evidence and statements of

 witnesses demonstrate that the students left to catch their buses, and Phillips then turned

 away from the top of the stairs and celebrated his perceived “win” with his companions.

        148.   The fact that Phillips changed his story within the first day after the events

 were reported should have put Gannett on further notice that Phillips was not a reliable

 or trustworthy witness.

        149.   Phillips told his narrative as though it were a factual recitation of events,

 and that is how Gannett reported it.

        150.   Even a cursory review of Phillips’ past would have raised serious concerns

 among objective journalists as to his reliability and credibility as a source for describing

 the January 18 Incident.




                                            - 31 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 32 of 70 - Page ID#:
                                     316



                          GANNETT WAS THE PUBLISHER

        151.   One in five newspapers is owned by Gannett. See Marc Tracy, Gannett,

 Now Largest U.S. Newspaper Chain, Targets ‘Inefficiencies’, NY TIMES (Nov. 19, 2019),

 https://www.nytimes.com/2019/11/19/business/media/gannett-gatehouse-

 merger.html (last visited Aug. 24, 2020).

        152.   According to its website, Gannett owns and operates 261 local media brands

 across 46 states and Guam and reaches “over 50% of the total U.S. digital audience.” See

 GANNETT, About Us, https://www.gannett.com/who-we-are/ (last visited Feb. 7, 2020);

 see also https://marketing.usatoday.com/ (last visited Aug. 24, 2020).

        153.   The centerpiece of Gannett’s media empire is its “USA Today” print and

 online newspaper, which its website calls “the most widely read newspaper in the United

 States” that is—on its own—read by “more than 5 million people” each day.

        154.   Gannett dubs its massive network of media companies the “USA Today

 Network.”

        155.   Specifically, Gannett Satellite Information Network, LLC does business as

 “USA Today” and the “USA Today Network.”

        156.   The Cincinnati Enquirer, Detroit Free Press, USA Today, Louisville Courier-

 Journal, and Tennessean are wholly-owned and controlled by Gannett as part of its “USA

 Today Network,” and each brand has its own website, newspaper, and social media

 accounts.

        157.   The divisions of the USA Today Network are under single ownership and

 oversight, routinely share the bulk of their journalists and stories, and share in revenues

 and publication expenses.

        158.   This lawsuit concerns false and defamatory newspaper and online reporting

 published by Gannett, by and through its USA Today Network.


                                             - 32 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 33 of 70 - Page ID#:
                                     317



       159.   Gannett exercises control, editorial or otherwise, over the USA Today

 Network and its divisions.

       160.   Gannett directly participates in the content published by its USA Today

 Network.

       161.   Gannett directly benefits from advertisements and other content published

 by the USA Today Network.

       162.   Already in the course of this litigation, Gannett has assumed responsibility

 for the USA Today Network publications alleged herein.

       163.   Indeed, in a letter responding to Nicholas’ demand for retraction, which was

 propounded upon Gannett on April 22, 2019 (attached as Exhibit G), Gannett Co., Inc.’s

 Associate General Counsel Thomas Curley admits that Gannett was in fact the publisher

 of the USA Today Network publications Nicholas demanded retraction of.        A true and

 correct copy of Thomas Curley’s letter is attached as Exhibit H.

       164.   Repeatedly, Mr. Curley’s letter refers to the defamatory publications in a

 manner that substantively evidences Gannett’s ownership and control over the USA

 Today Network publications at issue.

       165.   His letter defends the USA Today Network publications with such phrases

 as “our news coverage,” “[o]ur coverage,” and “our journalists.”

       166.   Mr. Curley even flatly admits that his company is responsible for the USA

 Today reporting: “The USA TODAY Network has reported your client’s statements and

 perspective and we will of course continue to do so.”

       167.   Furthermore, reasonable consumers understand the USA Today Network

 to be a unified identity and brand—a single publisher.

       168.   For example, most divisions of the USA Today Network (e.g., Cincinnati

 Enquirer, Louisville Courier-Journal, etc.) use the same website template and header, as


                                           - 33 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 34 of 70 - Page ID#:
                                     318



 illustrated in this collage of compiled screenshots of a handful of the USA Today Network

 websites:




       169.   Moreover, the badge that appears on most commonly used web browsers

 tabs when a USA Today Network website is accessed appears to show a unified blue dot

 logo, which mimics the “USA Today” blue dot logo:




       170.    These facts tend to show that Gannett exercises regular control over the

 USA Today Network and directly participates in content published by its divisions.




                                          - 34 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 35 of 70 - Page ID#:
                                     319



                 GANNETT’S USA TODAY NETWORK COVERAGE

        171.   In January 2019, Gannett directed its USA Today Network to publish at

 least ten (10) original false and defamatory print newspaper articles, sixteen (16) original

 false and defamatory online articles, nine (9) of which are subject of this action, and many

 tweets false accusing Nicholas and his CovCath classmates of racist conduct.

        172.   Gannett was among the first members of the print and online mainstream

 media to assassinate Nicholas’ character and reputation.

        173.   Gannett published its first false and defamatory online article about the

 January 18 Incident on January 19, 2019.

        174.   Gannett published its first false and defamatory print newspaper article

 about the January 18 Incident on January 20, 2019.

        175.   Gannett repeatedly referenced the Viral Video, which featured Nicholas

 prominently by publication of his face.

        176.   Gannett incorporated video clips and images created by the Survival Media

 Agency (the “SMA Video”), which is a biased source of videographers and photographers

 who set out to capture controversial visual imagery of protests and activism in order to

 use the visual imagery as a political tool.

        177.   To the extent the January 18 Incident was newsworthy at all, it was not “hot

 news” or “breaking news.”

        178.   Gannett continued to push the false factual narrative that Nicholas and the

 CovCath students had done something wrong and owed Phillips an apology long after

 many other members of the mainstream media had recognized their errors and began

 distancing themselves from Phillips’ lies.

        179.   Gannett, for many days, falsely described the incident as having occurred

 during the Indigenous Peoples’ March—despite the undisputed evidence that the incident


                                               - 35 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 36 of 70 - Page ID#:
                                     320



 occurred after and apart from the location of the Indigenous Peoples’ March—thus

 shoring up its false narrative that Nicholas had perpetrated conduct which could

 constitute a hate crime, punishable by 18 U.S.C. § 245 (b), and an assault by aggressively

 interrupting prayer and song at the Indigenous Peoples’ March.

            EXPRESSIONS OF HATRED AND SCORN BY THE PUBLIC

         180.     Within hours after the articles were published by Gannett online that falsely

 accused Nicholas of blocking and confronting a Native Elder and Vietnam vet, Nicholas

 became the subject of overwhelming public hatred, contempt, disgrace and scorn from

 the public.

         181.     Gannett, whose coverage emphasized that Nicholas was wearing a “MAGA”

 hat and committed conduct amounting to “racial hostility” placing people in “fear of

 bodily harm or worse,” caused and contributed to the rampant cyber-assault and cyber-

 bullying suffered by Nicholas in the aftermath of its initial reporting which was also

 undertaken in mass by the mob of other bullies made up of other members of the

 mainstream media, individuals on Twitter, church officials, celebrities, and politicians.

         182.     Various USA Today Network websites—controlled by Gannett—display

 evidence of that public hatred and scorn in the comments posted in response to Gannett’s

 accusations.

         183.     It is well-known, and it was well-known at the time Gannett published its

 false and defamatory articles and tweets, that many people consider the phrase “Make

 America Great Again” – and particularly wearing a MAGA hat – to be the equivalent of a

 racist statement. See, e.g., Kristen Jordan Shamus, Are Trump’s Make America Great

 Again     hats     patriotic   or   racist?,    Detroit   Free   Press   (Jan.   24,   2019),

 https://www.freep.com/story/news/local/michigan/2019/01/24/maga-hats-racism-

 donald-trump/2659479002/ (last visited Feb. 7, 2020) (“Many, including actress and


                                                - 36 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 37 of 70 - Page ID#:
                                     321



 activist Alyssa Milano, now are calling the baseball caps the modern-day white hoods of

 the Ku Klux Klan, representing a white nationalist ideology pushed by the president.”).

        184.    It also is well-known, and it was well-known at the time Gannett published

 its false and defamatory articles and tweets about Nicholas, that many people consider

 chanting “Build the wall!” to be racist. See, e.g., Jamelle Bouie, Trump’s Wall of Shame,

 NY Times (Jan. 24, 2019), https://www.nytimes.com/2019/01/24/opinion/trump-wall-

 shutdown.html      (last visited Feb. 7, 2020) (“Whether praised by its supporters or

 condemned by its opponents, the wall is a stand-in for the larger promise of broad racial

 (and religious) exclusion and domination. It’s no surprise, then, that some Americans use

 ‘Build the wall’ as a racist chant. . . . In fact, you can almost think of the wall as a modern-

 day Confederate monument. . . .”); Zak Cheney-Rice, Trump Never Actually Believed in

 the       Wall,        New         York         Magazine         (Jan.        10,        2019),

 http://nymag.com/intelligencer/2019/01/trump-never-believed.html (last visited Feb.

 7, 2020) (“‘Build the wall!’ chants whipped [Trump’s] nativist base into a frenzy when he

 was a candidate . . . as both rallying cry and racist taunt.”)

        185.   In fact, the understanding that “Build the wall!” is racist is so widespread

 that chanting that phrase has been used as the basis for termination of employees and

 disciplining of students. See, e.g., Brianna Sacks, A School Employee Was Removed

 From Campus After Shouting ‘Build the Wall’ at Striking Los Angeles Teachers, Buzzfeed

 News (Jan. 17, 2019), https://www.buzzfeednews.com/article/briannasacks/los-angeles-

 teachers-strike-employee-build-wall (last visited Feb. 7, 2020).

        186.   The false accusation that Nicholas and his classmates were chanting “Build

 the Wall!” at Native Americans during and/or following an Indigenous Peoples’ March

 provided additional context to the false and defamatory factual narrative published by




                                              - 37 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 38 of 70 - Page ID#:
                                     322



 Gannett, from which a reasonable reader would undoubtedly conclude that they were

 being accused of racist conduct.

        187.   This is particularly true given the furor just days earlier regarding a tweet

 on January 13, 2019, by the President in which he referred to Elizabeth Warren as

 “Pocahontas” and referenced the Wounded Knee massacre of Native Americans. See, e.g.,

 Tim Elfrink, Trump invokes one of the worst Native American massacres to mock

 Elizabeth      Warren,          The   Washington        Post     (Jan.      14,     2019),

 https://www.washingtonpost.com/nation/2019/01/14/trump-invokes-one-worst-

 native-american-massacres-mock-elizabeth-warren/ (last visited Aug. 24, 2020); Mary

 Papenfuss, Native Americans Slam Trump For Racist ‘Wounded Knee’ Dig At Sen.

 Elizabeth Warren, HuffPost (Jan. 14, 2019), https://www.huffpost.com/entry/native-

 americans-trump-wounded-knee-elizabeth-warren_n_5c3d4086e4b0e0baf540636f

 (last visited Aug. 24, 2020).

        188.   Gannett explicitly linked the January 18 Incident with the President’s

 controversial tweet. For example, on January 19, in the Cincinnati Enquirer’s first online

 article with the original headline, “School faces backlash after teens mob Native American

 veteran from Michigan at march,” which contained two different links to the Viral Video

 derived from the Taitano Videos, Gannett actually inserted the President’s tweet about

 Elizabeth Warren into the middle of its story about the January 18 Incident:




                                           - 38 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 39 of 70 - Page ID#:
                                     323




 https://www.cincinnati.com/story/news/2019/01/19/video-shows-apparent-incident-

 indigenous-peoples-march/2623820002/ (last visited Feb. 7, 2020).

        189.   Phillips, who apparently told Gannett and other outlets that Nicholas and

 his classmates had chanted “Build the wall!” obviously considered the chant to be

 offensive.

        190.   If chanting “Build the wall!” was not considered to be a racist chant, which

 added additional context to the false narrative, Gannett would have had no reason to

 report it.

        191.   Similarly, if wearing a MAGA hat was not considered by some to be racist,

 there would have been no reason for Gannett to include that detail so prominently in its

 articles.

                      PARTIES, JURISDICTION, AND VENUE

        192.   Nicholas is a citizen and domiciliary of the State of Kentucky.

        193.   Nicholas resides with his family in Kenton County, Kentucky.

        194.   Nicholas is an 18-year-old who recently graduated from CovCath, an all-

 male Catholic high school in Park Hills, Kentucky.

        195.   At the time of the January 18 Incident and relevant Gannett publications,

 Nicholas was 16 years old and was an 11th grade student at CovCath.

                                           - 39 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 40 of 70 - Page ID#:
                                     324



        196.     Gannett Co., Inc. is a foreign corporation existing under the laws of the State

 of Delaware with its principal place of business being located at 7950 Jones Branch Drive,

 McLean, Virginia 22107. Gannett Co., Inc. may be served by delivery of a copy of the

 summons and complaint to its duly-appointed registered agent, Corporation Service

 Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

        197.     Gannett Satellite Information Network, LLC is a foreign corporation

 existing under the laws of the State of Delaware with its principal place of business being

 located at 7950 Jones Branch Drive, McLean, Virginia 22107.                 Gannett Satellite

 Information Network, LLC may be served by delivery of a copy of the summons and

 complaint to its duly-appointed registered agent, The Corporation Trust Company,

 Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

        198.     The term “Gannett” as used herein encompasses both defendants

 collectively.

        199.     Gannett Co., Inc. owns and operates Gannett Satellite Information

 Network, LLC.

        200. Gannett Satellite Information Network, LLC exercises direct control over

 each of the USA Today Network divisions whose publications give rise to this action for

 defamation.

        201.     Both Gannett Co., Inc. and Gannett Satellite Information Network, LLC

 directly participated in the publication of the articles alleged in this Complaint.

        202.     Gannett Co., Inc. is a citizen and domiciliary of the State of Delaware and

 the State of Virginia.

        203.     Gannett Satellite Information Network, LLC is a citizen and domiciliary of

 the State of Delaware and the State of Virginia.

        204. There exists complete diversity of citizenship between Plaintiff and Gannett.


                                              - 40 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 41 of 70 - Page ID#:
                                     325



        205.   The amount in controversy greatly exceeds Seventy-Five Thousand Dollars

 ($75,000.00), exclusive of interests, costs, and attorneys’ fees, as required to sustain

 subject-matter jurisdiction in this Court.

        206. This Court has subject-matter jurisdiction over this matter pursuant to 28

 U.S.C. § 1332(a).

        207.   Gannett Co., Inc. and Gannett Satellite Information Network, LLC:

               (a) transact business in the State of Kentucky, including through the

                     distribution of its content through print newspaper and the Internet;

               (b) committed the tortious acts identified herein in the State of Kentucky;

               (c) published the print and online articles identified herein in the State of

                     Kentucky;

               (d) have intentionally sought and obtained benefits from its tortious acts in

                     the State of Kentucky; and

               (e) directed its conduct at Nicholas, a citizen of Kentucky.

        208. Nicholas suffered substantial and perpetual reputational and emotional

 harm in this District.

        209. There is a reasonable and direct nexus between Gannett’s tortious conduct

 in Kentucky and the harm suffered by Nicholas in Kentucky and beyond.

        210.   Gannett is subject to the jurisdiction of this Court pursuant to KRS §

 454.210.

        211.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

 Gannett is subject to personal jurisdiction in this District and/or a substantial part of the

 events giving rise to this claim occurred in this District, including publication and injury.




                                              - 41 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 42 of 70 - Page ID#:
                                     326



                         CAUSE OF ACTION FOR DEFAMATION

        212.    Nicholas reasserts and incorporates by reference the foregoing paragraphs

 of this Complaint as if fully restated herein.

        213.    Gannett published to third parties without privilege no less than three (3)

 original false and defamatory print newspaper articles, six (6) original false and

 defamatory online articles, and numerous tweets of and concerning Nicholas. All will be

 collectively referred to as the “False and Defamatory Accusations.”

        214.    Each of the False and Defamatory Accusations conveyed in context that

 Nicholas, among other things, engaged in racist misconduct, including blocking Phillips’

 retreat.

        215.    Gannett negligently and with reckless disregard of the truth relied on the

 false and incomplete Viral Video and Phillips’ manufactured lies, which gave its readers a

 false and incomplete factual basis about what occurred at the January 18 Incident.

        216.    Gannett published imputations of specific conduct such as “blocking”

 Phillips’ “retreat,” which are words that have factual connotations that can be proven

 either true or false.

               GANNETT’S USA TODAY NETWORK PUBLICATIONS

 The Cincinnati Enquirer (the “Enquirer”)

        217.    Defendant Gannett Satellite Information Network, LLC does business as the

 “Cincinnati Enquirer.”

        218.    Gannett, by and through the Cincinnati Enquirer, published two (2) original

 false and defamatory newspaper articles and three (3) original false and defamatory

 online articles on its website Cincinnati.com. Gannett’s publication by and through the

 Enquirer will hereinafter be referenced simply as “the Enquirer.”




                                             - 42 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 43 of 70 - Page ID#:
                                     327



        219.   The Enquirer republished and recirculated many of the false and

 defamatory articles published by the other USA Today Network affiliates identified

 herein.

        The Cincinnati Enquirer’s Newspaper Articles

               The Enquirer’s First Newspaper Article

        220. The Enquirer’s first newspaper article was published on January 24, 2019,

 in the Kenton Recorder, an ancillary, community-specific subsidiary publication of the

 Cincinnati Enquirer, on the front page, 1A, continuing on pages 7A and 9A with the

 headline, “Video being analyzed from incident in Washington, DC” (the “Enquirer’s First

 Newspaper Article”). A true and correct copy of the Enquirer’s First Newspaper Article is

 attached hereto as Exhibit I.

        221.   In publishing its First Newspaper Article, the Enquirer negligently and with

 reckless disregard for the truth relied on and republished the false factual narrative of

 Phillips.

        222.   The Enquirer’s First Newspaper Article is about Nicholas because it

 prominently published an image of his face on the front page above the headline of the

 article, and, in the same caption under the image, the Enquirer specifically identified

 Nicholas by his name:




                                           - 43 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 44 of 70 - Page ID#:
                                     328




       223.   The Enquirer’s First Newspaper Article is about Nicholas because it

 emphasizes his individual and singular involvement by:

              (a) specifically identifying him by name in the article;

              (b) prominently publishing an image of his face via a cover image from the

                  SMA Video;

              (c) specifically identifying him by name in the caption above the article, and

                  by other descriptive circumstances in the article such as “a student with

                  a ‘Make America Great Again’ hat stood in front of Phillips with a smirk

                  on his face.”

       224.   The Enquirer’s First Newspaper Article is about Nicholas because the

 headline specifically references the Viral Video, which prominently features Nicholas’

 face. Furthermore, the Enquirer’s First Newspaper Article recounts and describes in

 detail to the reader what the Viral Video shows, which includes a description of Nicholas

 and, specifically, his purported conduct.


                                             - 44 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 45 of 70 - Page ID#:
                                     329



          225.    Nicholas’ friends and acquaintances reasonably understood the Enquirer’s

 First Newspaper Article to be about Nicholas, specifically.

          226.    In the Enquirer’s First Newspaper Article, Gannett published or

 republished the following false and defamatory statement:

                  “‘I [Nathan Phillips] started going that way, and that guy in
                  the hat stood in my way and we were at an impasse,’ Phillips
                  told the Washington Post. ‘He [Nicholas Sandmann] just
                  blocked my [Nathan Phillips’] way and wouldn’t allow me to
                  retreat.’”
          227.    The Enquirer’s First Newspaper Article is defamatory per se.

                  The Enquirer’s Second Newspaper Article

          228.    The Enquirer’s second newspaper article was published on January 25,

 2019, on page 12A with the headline “‘I still have forgiveness in my heart’” (the “Enquirer’s

 Second Newspaper Article”). A true and correct copy of the Enquirer’s Second Newspaper

 Article is attached hereto as Exhibit J.

          229.    The Enquirer’s Second Newspaper Article was republished and recirculated

 online by USA Today Network affiliate Louisville Courier-Journal.                    The Louisville

 Courier-Journal’s online version of the Enquirer’s Second Newspaper Article remains

 online     and      can    be   viewed        by     the      Court     at     https://www.courier-

 journal.com/story/news/local/2019/01/24/nathan-phillips-today-show-covington-

 catholic-nick-sandmann-guthrie/2665851002/ (last visited Feb. 7, 2020).

          230.    The Enquirer’s Second Newspaper Article was republished and recirculated

 online by USA Today.         The USA Today’s online version of the Enquirer’s Second

 Newspaper        Article   remains   online    and      can    be     viewed    by   the   Court   at

 https://www.usatoday.com/story/news/nation/2019/01/24/nathan-phillips-today-

 show-covington-catholic-nick-sandmann-guthrie/2665816002/ (last visited Feb. 7,

 2020).


                                                - 45 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 46 of 70 - Page ID#:
                                     330



        231.    In publishing its Second Newspaper Article, the Enquirer negligently and

 with reckless disregard for the truth relied on and republished the false factual narrative

 of Phillips.

        232.    The Enquirer’s Second Newspaper Article is about Nicholas because it

 prominently published an image of his face on the front page above the headline of the

 article, and, in the same caption under the image, the Enquirer specifically identified

 Nicholas by his name:




        233.    The Enquirer’s Second Newspaper Article is about Nicholas because it

 emphasizes his individual and singular involvement by specifically identifying him by

 name in the article and by other descriptive circumstances.

        234.    Nicholas’ friends and acquaintances reasonably understood the Enquirer’s

 Second Newspaper Article to be about Nicholas specifically.

        235.    In its Second Newspaper Article published through the Enquirer, Gannett

 published or republished the following false and defamatory statements:

                (a) “‘Do you think, sir, that you should have walked away?’ Guthrie asked.
                    ‘That’s what I was trying to do,’ Phillips replied.”



                                           - 46 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 47 of 70 - Page ID#:
                                     331



                 (b) “Phillips said he was trying to walk through the crowd when Nick stood
                     in his way.”
          236.   The Enquirer’s Second Newspaper Article is defamatory per se.

 The Enquirer’s Online Articles

          The Enquirer’s First Online Article

          237.   The Enquirer’s first online article was published on the morning of January

 19, 2019, on Cincinnati.com and then updated at 11:05 p.m. (the “Enquirer’s First Online

 Article”).

          238.   Upon information and belief, the Enquirer’s First Online Article was first

 published with the headline, “School faces backlash after teens mob Native American

 veteran from Michigan at march.”

          239.   Shortly thereafter, in a practical demonstration that the first headline was

 actionable as a matter of law, the headline was subsequently changed to, “NKY Catholic

 school faces backlash after video of incident at Indigenous Peoples March surfaces.”

          240. A true and correct copy of the Enquirer’s First Online Article as it currently

 exists is attached hereto as Exhibit K.

          241.   The Enquirer’s First Online Article is still available online and can be viewed

 by the Court at https://www.cincinnati.com/story/news/2019/01/19/video-shows-

 apparent-incident-indigenous-peoples-march/2623820002/ (last visited Aug. 24,

 2020).

          242.   The Enquirer’s First Online Article was republished and recirculated online

 by USA Today Network affiliate the Detroit Free Press. The Detroit Free Press’ online

 version of the Enquirer’s First Online Article remains online and can be viewed by the

 Court at https://www.freep.com/story/news/local/michigan/2019/01/19/indigenous-

 peoples-march-covington-catholic-high-school/2629018002/ (last visited Feb. 7, 2020).




                                              - 47 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 48 of 70 - Page ID#:
                                     332



        243.   The Enquirer’s First Online Article was republished and recirculated online

 by USA Today Network affiliate Louisville Courier-Journal. The Louisville Courier-

 Journal’s online version of the Enquirer’s First Online Article remains online and can be

 viewed            by        the          Court           at         https://www.courier-

 journal.com/story/news/2019/01/19/covington-catholic-criticized-after-video-shows-

 incident-indigenous-peoples-march/2624320002/ (last visited Feb. 7, 2020).

        244.   The Enquirer’s First Online Article was republished and recirculated online

 by USA Today. The USA Today’s online version of the Enquirer’s First Online Article

 remains       online     and      can     be       viewed     by     the      Court      at

 https://www.usatoday.com/story/news/nation/2019/01/19/kentucky-diocese-incident-

 indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last visited

 Feb. 7, 2020).

        245.   The Enquirer’s First Online Article was republished and recirculated online

 by USA Today Network affiliate Tennessean.           Tennessean’s online version of the

 Enquirer’s First Online Article remains online and can be viewed by the Court at

 https://www.tennessean.com/story/news/local/michigan/2019/01/19/indigenous-

 peoples-march-covington-catholic-high-school/2629018002/ (last visited Feb. 7, 2020)

 and      https://www.tennessean.com/story/news/nation/2019/01/19/kentucky-diocese-

 incident-indigenous-peoples-march-covington-catholic-high-school/2624503002/ (last

 visited Feb. 7, 2020).

        246.   The Enquirer’s First Online Article links to a Twitter post that contains one

 of the incomplete and incorrect Taitano Videos and the Viral Video derived from the

 Taitano Videos.

        247.   The Enquirer’s First Online Article is about Nicholas because it singles out

 and emphasizes Nicholas’ individual and singular involvement by specifically identifying


                                           - 48 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 49 of 70 - Page ID#:
                                     333



 him by name and by linking to other articles that show a picture of his face and specifically

 identify him by name and by other descriptive circumstances. The Enquirer’s First Online

 Article is about Nicholas because it specifically identifies him by name and other

 descriptive circumstances, and he is the only CovCath student identified by name.

        248.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

 the Enquirer’s First Online Article’s false and defamatory accusations.

        249.   The Enquirer’s First Online Article republished and embedded into the

 article the Taitano Interview of Nathan Phillips Video, which added false context and

 implied the existence of undisclosed, false and defamatory facts.

        250.   The Enquirer’s First Online Article republished and embedded a tweet from

 “Lulu Says” (@lulu_says2) that encouraged its readers to dox, i.e., identify the names and

 personal information of minor children (in this case, Nicholas Sandmann and the other

 CovCath students). The Lulu Says tweet read, “I dgaf [don’t give a fuck] if they are minors.

 They need to be identified. What school are they from? Who was chaperoning them? This

 is one of the most horrific displays of ignorance, racism & disrespect. My god. I feel sick.”

        251.   In the Enquirer’s First Online Article, Gannett published or republished the

 following false and defamatory statement:

               “‘It was getting ugly, and I was thinking: “I’ve got to find
               myself an exit out of this situation and finish my song at the
               Lincoln Memorial,”‘ Phillips told the Washington Post. ‘I
               started going that way, and that guy in the hat stood in my way
               and we were at an impasse. He just blocked my way and
               wouldn’t allow me to retreat.’”
        252.   The Enquirer’s First Online Article is defamatory per se.

        The Enquirer’s Second Online Article

        253.   The Enquirer’s second online article was published on January 22, 2019 on

 Cincinnati.com with the headline “Analysis: What the video from the incident at the

 Indigenous Peoples March tell us about what happened” (the “Enquirer’s Second Online

                                            - 49 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 50 of 70 - Page ID#:
                                     334



 Article”). A true and correct copy of the Enquirer’s Second Online Article is attached

 hereto as Exhibit L.

          254.   The Enquirer’s Second Online Article remains available online and can be

 viewed by the Court at https://www.cincinnati.com/story/news/2019/01/20/analyzing-

 video-incident-indigenous-peoples-march/2631412002/ (last visited Feb. 7, 2020).

          255.   The Enquirer’s Second Online Article was republished and recirculated

 online by USA Today with the headline “Analysis: Breaking down the full video with

 Covington Catholic students” and prominently publishes a video clip of Nicholas

 emphasizing his individual involvement.        The USA Today’s online version of the

 Enquirer’s Second Online Article remains online and can be viewed by the Court at

 https://www.usatoday.com/story/news/nation/2019/01/22/covington-catholic-

 analyzing-video-incident-indigenous-peoples-march/2644511002/ (last visited Feb. 7,

 2020).

          256.   The Enquirer’s Second Online Article is about Nicholas because it published

 a picture of Nicholas’s face and identified him by descriptive circumstances in the caption

 directly beneath the picture, “a teenager wearing a ‘Make America Great Again’ hat, center

 left, stands in front of an elderly Native American ….”:




                                            - 50 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 51 of 70 - Page ID#:
                                     335



          257.    Nicholas’ friends and acquaintances recognized Nicholas as the subject of

 the Enquirer’s Second Online Article’s false and defamatory accusations.

          258.    In the Enquirer’s Second Online Article, Gannett published or republished

 the following false and defamatory statement:

                  “‘I [Nathan Phillips] started going that way, and that guy in
                  the hat stood in my way and we were at an impasse,’ Phillips
                  told the Washington Post. ‘He [Nicholas Sandmann] just
                  blocked my [Nathan Phillips] way and wouldn’t allow me to
                  retreat.’”
          259.    The Enquirer’s Second Online Article is defamatory per se.

                  The Enquirer’s Third Online Article

          260. The Enquirer’s third online article was published on January 24, 2019, on

 Cincinnati.com with the headline “Nathan Phillips on ‘Today’ show: ‘I still have

 forgiveness in my heart’” (the “Enquirer’s Third Online Article”). A true and correct copy

 of the Enquirer’s Third Online Article is attached hereto as Exhibit M.

          261.    The Enquirer’s Third Online Article remains available online and can be

 viewed by the Court at https://www.cincinnati.com/story/news/2019/01/24/nathan-

 phillips-today-show-covington-catholic-nick-sandmann-guthrie/2665601002/             (last

 visited Feb. 7, 2020).

          262.    The Enquirer’s Third Online Article was republished and recirculated

 online by USA Today Network affiliate Louisville Courier-Journal with the headline

 “Nathan Phillips on ‘Today’ show: ‘I still have forgiveness in my heart’” and prominently

 published a video clip of Nicholas, emphasizing his individual involvement.           The

 Louisville Courier-Journal’s online version of the Enquirer’s Third Online Article remains

 online     and      can    be   viewed     by    the   Court    at    https://www.courier-

 journal.com/story/news/local/2019/01/24/nathan-phillips-today-show-covington-

 catholic-nick-sandmann-guthrie/2665851002/ (last visited Feb. 7, 2020).


                                              - 51 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 52 of 70 - Page ID#:
                                     336



          263.   The Enquirer’s Third Online Article was republished and recirculated

 online by USA Today with the headline “Nathan Phillips on Today Show: ‘I’m still angry,

 I still have forgiveness in my heart’” and prominently publishes a video clip of Nicholas,

 emphasizing his individual involvement.         The USA Today’s online version of the

 Enquirer’s Third Online Article remains online and can be viewed by the Court at

 https://www.usatoday.com/story/news/nation/2019/01/24/nathan-phillips-today-

 show-covington-catholic-nick-sandmann-guthrie/2665816002/ (last visited Feb. 7,

 2020).

          264.   The Enquirer’s Third Online Article is about Nicholas because it specifically

 emphasizes his individual involvement by publishing the cover image from the SMA

 Video at the top of the article:




 Additionally, in this article, the SMA Video was edited and modified by Gannett, and

 Gannett specifically identifies Nicholas by name in this edited version of the SMA Video:




                                             - 52 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 53 of 70 - Page ID#:
                                     337




 The Enquirer’s Third Online Article is about Nicholas because it specifically identifies him

 by name in the body of the article and by other descriptive circumstances.

        265.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

 the Enquirer’s Third Online Article’s false and defamatory accusations.

        266.   In the Enquirer’s Third Online Article, Gannett published or republished

 the following false and defamatory statements:

               (a) “‘Do you think, sir, that you should have walked away?’ Guthrie asked.
                   ‘That’s what I was trying to do,’ Phillips replied.”
               (b) “Phillips said he was trying to walk through the crowd when Nick stood
                  in his way.”
        267.   The Enquirer’s Third Online Article is defamatory per se.

        The Detroit Free Press

        268.   Defendant Gannett Satellite Information Network, LLC does business as the

 “Detroit Free Press.”

        269.   The Detroit Free Press (“DFP”) is owned and controlled by Gannett through

 its USA Today Network.

        270.   Gannett, by and through DFP, published one (1) original false and

 defamatory newspaper article and one (1) original false and defamatory online article on

 its website Freep.com. Gannett’s publication by and through DFP will hereinafter be

 referenced simply as “DFP.”


                                            - 53 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 54 of 70 - Page ID#:
                                     338



        The DFP’s Newspaper Article

        271.   The DFP’s newspaper article was published on January 25, 2019 on page 5A

 with the headline “Phillips on ‘Today’ show: Student seemed insincere” (“DFP’s

 Newspaper Article”). A true and correct copy of the DFP’s Newspaper Article is attached

 hereto as Exhibit N.

        272.   The DFP’s Newspaper Article is about Nicholas because it emphasizes his

 individual, singular involvement by identifying him specifically in the headline as the

 “student” who purportedly made an “insincere” statement, specifically identifying him by

 name in the first sentence of the article who was individually involved in the “encounter,”

 specifically identifying him by name several times in the article, by referencing the Viral

 Video which depicts his face and by other descriptive circumstances.

        273.   Nicholas’ friends and acquaintances reasonably understood the DFP’s

 Newspaper Article to be about Nicholas specifically.

        274.   In DFP’s Newspaper Article, Gannett published the following false and

 defamatory statements:
               (a) “While Sandmann said he wished the students had walked away, Phillips
                   explained he tried to walk away and was blocked.”
               (b) “‘There was a spot, there was a place where I could take my people
                  because we were surrounded,’ Phillips said. ‘I was looking past the
                  crowd and I took that first step and that crowd backed up. I took a second
                  step and the crowd started breaking apart there. I took a third (step) and
                  I actually seen a clear space and we started going that way. From
                  somewhere, from a clear space, a person was there.’”
        275.   DFP’s Newspaper Article is defamatory per se.

        The DFP’s Online Article

        276.   The DFP’s online article was published on January 24, 2019 on Freep.com

 with the headline “Nathan Phillips on ‘Today’ show: Student’s explanation felt insincere”




                                           - 54 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 55 of 70 - Page ID#:
                                     339



 (the “DFP’s Online Article”). A true and correct copy of the DFP’s Online Article is

 attached hereto as Exhibit O.

          277.   The DFP’s Online Article remains available online and can be viewed by the

 Court      at    https://www.freep.com/story/news/local/michigan/2019/01/24/nathan-

 phillips-covington-catholic-nick-sandmann/2665695002/ (last visited Feb. 7, 2020).

          278.   The DFP’s Online Article was republished and recirculated online by USA

 Today with the headline “Nathan Phillips on Today Show: Student’s explanation felt

 insincere’” and prominently publishes a video clip of Nicholas, emphasizing his individual

 involvement. The USA Today’s online version of the DFP’s First Online Article remains

 online          and       can      be       viewed       by       the       Court        at

 https://www.usatoday.com/story/news/local/michigan/2019/01/24/nathan-phillips-

 covington-catholic-nick-sandmann/2665695002/ (last visited Feb. 7, 2020).

          279.   The DFP’s Online Article was even republished by at least one other media

 outlet that was not an affiliate of the USA Today Network: MSN (a service powered by

 Microsoft News) republished and recirculated the DFP’s First Online Article with the

 headline “Nathan Phillips on ‘Today’ show: Students explanation felt insincere” and

 prominently published a video clip of Nicholas, emphasizing his individual involvement.

 This MSN        version   remains online and can be viewed              by the   Court   at

 https://www.msn.com/en-us/lifestyle/lifestyle-buzz/nathan-phillips-on-today-show-

 students-explanation-felt-insincere/ar-BBSG179 (last visited Feb. 7, 2020).

          280. The DFP’s Online Article is about Nicholas because it emphasizes his

 individual, singular involvement by publishing a version of the SMA Video (which

 prominently shows his face) edited by Gannett which specifically identifies Nicholas by

 name:




                                            - 55 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 56 of 70 - Page ID#:
                                     340




       281.   The DFP’s Online Article is about Nicholas because it emphasizes his

 individual, singular involvement by identifying him by name in the body of the article,

 referencing his statement about January 18 Incident and by other descriptive

 circumstances.

       282.   In its Online Article published through the DFP, Gannett published or

 republished the following false and defamatory statements:
              (a) “While Sandmann said he wished they the students had walked away,
                  Phillips explained he tried to walk away and was blocked.”
              (b) “‘There was a spot, there was a place where I could take my people
                  because we were surrounded,’ Phillips said. ‘I was looking past the
                  crowd and I took that first step and that crowd backed up. I took a second
                  step and the crowd started breaking apart there. I took a third (step) and
                  I actually seen a clear space and we started going that way. From
                  somewhere, from a clear space, a person was there.’”
       283.   DFP’s Online Article is defamatory per se.

 Louisville Courier-Journal

       284.   Defendant Gannett Satellite Information Network, LLC does business as the

 “Louisville Courier-Journal.”

       285.   The Louisville Courier-Journal (“LCJ”) is owned and controlled by Gannett

 through its USA Today Network.




                                           - 56 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 57 of 70 - Page ID#:
                                     341



          286.   Gannett, by and through LCJ, published one (1) original false and

 defamatory online article on its website Courier-Journal.com. Gannett’s publication by

 and through LCJ will hereinafter be referenced simply as “LCJ.”

          The LCJ’s Online Article

          287.   The LCJ’s Online Article was published on January 19, 2019 on Courier-

 journal.com with the headline “Stormy Daniels calls out ‘disgusting punks’ from

 Covington Catholic” (“LCJ’s Online Article”). A true and correct copy of the LCJ’s Online

 Article is attached hereto as Exhibit P.

          288. The LCJ’s Online Article remains available online and can be viewed by the

 Court at https://www.courier-journal.com/story/news/2019/01/19/covington-catholic-

 indigenous-peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed

 Nov. 26, 2019).

          289.   The LCJ’s Online Article was republished and recirculated online by USA

 Today Network affiliate the Cincinnati Enquirer with the headline “Stormy Daniels calls

 out ‘disgusting punks’ from Covington Catholic.”      The Cincinnati Enquirer’s online

 version of the LCJ’s Online Article remains online and can be viewed by the Court at

 https://www.cincinnati.com/story/news/2019/01/19/covington-catholic-indigenous-

 peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

 2019).

          290. The LCJ’s Online Article was republished and recirculated online by USA

 Today Network affiliate the Detroit Free Press with the headline “Stormy Daniels calls out

 ‘disgusting punks’ from Covington Catholic.” The Detroit Free Press’ online version of

 the LCJ’s Online Article remains online and can be viewed by the Court at

 https://www.freep.com/story/news/2019/01/19/covington-catholic-indigenous-




                                            - 57 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 58 of 70 - Page ID#:
                                     342



 peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

 2019).

          291.    The LCJ’s Online Article was republished and recirculated online by USA

 Today with the headline “Stormy Daniels calls out ‘disgusting punks’ from Covington

 Catholic.’” The USA Today’s online version of the LCJ’s Online Article remains online

 and             can        be        viewed          by        the        Court         at

 https://www.usatoday.com/story/news/2019/01/19/covington-catholic-indigenous-

 peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

 2019).

          292.    The LCJ’s Online Article was republished and recirculated online by USA

 Today Network affiliate the Tennessean with the headline “Stormy Daniels calls out

 ‘disgusting punks’ from Covington Catholic.” The Tennessean’s online version of the

 LCJ’s Online Article remains online and can be viewed by the Court at

 https://www.tennessean.com/story/news/2019/01/19/covington-catholic-indigenous-

 peoples-march-called-out-by-stormy-daniels/2628767002/ (last accessed Nov. 26,

 2019).

          293.    The LCJ’s Online Article is about Nicholas because it singles out and

 emphasizes Nicholas’ individual involvement by referencing the Viral Video, which

 prominently depicts Nicholas’ face, and by other descriptive circumstances, such as

 linking to other articles naming Nicholas and describing him as “that guy in the hat” who

 “stood in Phillips’ way and … blocked [Phillips’] way and wouldn’t allow [him] to retreat.”

          294.    Nicholas’ friends and acquaintances recognized Nicholas as the subject of

 the LCJ’s Online Article’s false and defamatory accusations.

          295.    In its Online Article published through the LCJ, Gannett published or

 republished the following false and defamatory statements:


                                             - 58 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 59 of 70 - Page ID#:
                                     343



               (a) “Daniels weighed in Saturday on the incident involving Covington
                   Catholic High students after video surfaced showing a young man in a
                   ‘Make America Great Again’ cap trying to intimidate a Native American
                   elder.”
               (b) “‘It was getting ugly, and I [Nathan Phillips] was thinking: “I’ve got to
                   find myself an exit out of this situation and finish my song at the Lincoln
                   Memorial,” Phillips told the Washington Post. ‘I [Nathan Phillips]
                   started going that way, and that guy in the hat stood in my way and we
                   were at an impasse. He just blocked my way and wouldn’t allow me to
                   retreat.’”
       296.    LCJ’s Online Article is defamatory per se.

 The Tennessean

       297.    Defendant Gannett Satellite Information Network, LLC does business as the

 Tennessean.

       298.    The Tennessean is owned and controlled by Gannett through its USA Today

 Network.

       299.    Gannett, by and through the Tennessean, published one (1) original false

 and defamatory online article. Gannett’s publication by and through the Tennessean will

 hereinafter be referenced simply as the “Tennessean.”

       300. The Tennessean republished and recirculated many of the false and

 defamatory articles identified herein.

       Tennessean’s Online Article

       301.    Tennessean’s Online Article was published on January 30, 2019, on

 Tennessean.com with the headline “Covington school kids intimidated Native Americans.

 Who taught them this?” (“Tennessean’s Online Article”). A true and correct copy of the

 Tennessean’s Online Article is attached hereto as Exhibit Q.

       302.    The Tennessean’s Online Article remains available online and can be viewed

 by the Court at https://www.tennessean.com/story/opinion/2019/01/30/covington-

 kids-intimidated-native-americans-who-taught-them-that/2716469002/ (last accessed

 Nov. 12, 2019).

                                            - 59 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 60 of 70 - Page ID#:
                                     344



       303.   The Tennessean’s Online Article was republished and recirculated online by

 USA Today with the headline “Covington school kids intimidated Native Americans. Who

 taught them that?’” The USA Today’s online version of the Tennessean’s Online Article

 remains      online     and     can      be       viewed     by       the      Court   at

 https://www.usatoday.com/story/opinion/2019/01/30/covington-kids-intimidated-

 native-americans-who-taught-them-that/2716469002/ (last accessed Nov. 27, 2019).

       304.   The Tennessean’s Online Article is about Nicholas because it singles out and

 emphasizes Nicholas’ individual involvement by embedding the SMA Video which

 prominently shows his face:




       305.   The Tennessean’s Online Article is about Nicholas because it singles out and

 emphasizes Nicholas’ individual involvement by referencing the Viral Video which

 prominently depicts Nicholas’ face and by other descriptive circumstances.

       306.   Nicholas’ friends and acquaintances recognized Nicholas as the subject of

 the Tennessean’s Online Article’s false and defamatory accusations.

       307.   In its Online Article published through the Tennessean, Gannett published

 the following false and defamatory statement:

              “Most credibly, an Indigenous eyewitness states: ‘We were
              surrounded by the boys, and we were alarmingly
              outnumbered. As we attempted to continue our path and
              move through the crowd, the boys closed in around us, until
              finally one particular boy stood in front of Nathan and refused

                                          - 60 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 61 of 70 - Page ID#:
                                     345



               to let us pass … There were so many boys that I couldn’t see
               around them.”
        308. The Tennessean’s Online Article is defamatory per se.

                                 GANNETT’S TWEETS

        309.   Gannett posted numerous tweets about the January 18 Incident that linked

 to various portions of the False and Defamatory Accusations identified herein (the

 “Tweets”).

        310.   On January 19, 2019 at 4:52 PM, the Cincinnati Enquirer reporter Max

 Londberg published a tweet from his personal Twitter account (@MaxLondberg) that

 contained the following statement and link to the First Online Enquirer Article (the “First

 Tweet”), thereby republishing the article’s false and defamatory accusations: “Just spoke

 with Chase Iron Eyes, one of the organizers of the inaugural Indigenous Peoples March

 in D.C., during which a group of Catholic high school students from Kentucky tried to

 chant over about five Native Americans performing a closing ceremony.”

        311.   The      Court       can      review       the      First      Tweet       at

 https://twitter.com/MaxLondberg/status/1086743099513159680.

        312.   On January 19, 2019 at 1:47 PM, the Louisville Courier-Journal published a

 tweet from its account (@courierjournal) that linked to the Cincinnati Enquirer’s First

 Online Article with the caption “Covington Catholic faces backlash after video shows

 incident at indigenous march,” thereby republishing the article’s false and defamatory

 accusations (the “Second Tweet”).        The Court can review the Sixth Tweet at

 https://twitter.com/courierjournal/status/1086696555061612544.

        313.   On January 19, 2019 at 2:00 PM, the Louisville Courier-Journal reporter

 Joe Gerth tweeted from his personal account (@Joe_Gerth) a link to the Cincinnati

 Enquirer’s First Online Article, thereby republishing the article’s false and defamatory

 accusations, with the caption, “I’m embarrassed by my religion and embarrassed by


                                           - 61 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 62 of 70 - Page ID#:
                                     346



 young people today. What are they teaching at Covington Catholic and what are Catholic

 parents teaching their children?” (the “Third Tweet”).

        314.   On January 19, 2019 at 4:25 PM, the Louisville Courier-Journal reporter

 Billy Kobin tweeted from his personal account (@Billy_Kobin) a link to the Cincinnati

 Enquirer’s First Online Article, thereby republishing the article’s false and defamatory

 accusations, with the caption, “Backlash continues after video appears to show Covington

 Catholic students surrounding and heckling an indigenous man in Washington, D.C. That

 man has been identified as Vietnam vet and Native American elder Nathan Phillips” (the

 “Fourth Tweet”).

        315.   On January 19, 2019 at 8:06 PM, the Louisville Courier-Journal reporter

 Billy Kobin tweeted from his personal account (@Billy_Kobin) a link to the LCJ’s Online

 Article, thereby republishing the article’s false and defamatory accusations, with the

 caption, “Stormy Daniels calls out ‘disgusting punks’ from Covington Catholic” (the “Fifth

 Tweet”).

                           NICHOLAS IS A PRIVATE FIGURE

        316.   Nicholas is a private figure for the purposes of this defamation action,

 having lived his entire life outside of the public eye.

        317.   Prior to the January 18 Incident, Nicholas had no notoriety of any kind in

 the community at large.

        318.   Nicholas did not by any voluntary act involve himself in any particular and

 identifiable public controversy.

        319.   Nicholas did not involve himself publicly to the extent that he either

 assumed a role of public prominence or was in a position to influence others or the

 outcome of any identifiable public controversy.

        320.   Nicholas has never enjoyed regular and continuing access to the media.


                                             - 62 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 63 of 70 - Page ID#:
                                     347



        321.    Nicholas made no public appearances prior to the initial false accusations

 against him arising from the January 18 Incident.

        322.    Following the January 18 Incident and prior to Gannett’s initial False and

 Defamatory Accusations, Nicholas had issued no public statements and made no media

 appearances.

        323.    Following the January 18 Incident, Nicholas issued only one public

 statement and gave one interview.

        324.    Nicholas’ limited public statements were reasonable, proportionate, and in

 direct response to the false accusations against him and do not render Nicholas a limited

 purpose public figure with respect to any of the False and Defamatory Accusations

 published by Gannett and its USA Today Network.

          GANNETT PUBLISHED NEGLIGENTLY AND MALICIOUSLY

        325.    Gannett did not conduct a reasonable investigation before publishing its

 false and defamatory statements about Nicholas.

        326.    Gannett’s duty to investigate is heightened where, as here, the January 18

 Incident was not breaking news and involved a minor child.

        327.    Gannett published its False and Defamatory Accusations negligently and

 with actual knowledge of falsity or a reckless disregard for the truth.

        328.    The negligence, actual malice and common law malice of Gannett is

 demonstrated by its utter and knowing disregard for the truth available in the complete

 video of the January 18 Incident—the Banyamyan Video—which was available

 contemporaneously with the edited clip—the Viral Video—Gannett chose because it

 appeared to support its biased narrative.

        329.    Gannett knew, or certainly could have discovered with a simple Google

 search, that Phillips has a history of activism, opposition to President Trump and his


                                             - 63 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 64 of 70 - Page ID#:
                                     348



 policies, and criminal activity such that it was not reasonable for Gannett to publish

 Phillips’ statements without some minimal level of corroboration and additional

 investigation.

        330.      Gannett also knew, or should have known, that Phillips – a man who was in

 the Marines, who faced down law enforcement in riot gear, and who has admitted to

 committing assault – was not actually scared of a teenage boy who did nothing more than

 stand completely still.

        331.      Instead, Gannett should have investigated the possibility that Phillips was

 fabricating his description of the entire incident to get publicity and further his activist

 narrative.

        332.      Indeed, Nicholas did not engage in any conduct whatsoever as he stood

 perfectly still, and therefore any other characterization of conduct on his part was

 necessarily a false statement of fact.

        333.      Gannett provided its readers with the SMA Video or the Viral Video derived

 from the Taitano Videos, which Gannett knew was selectively edited, politically motivated

 and highly misleading, and falsely represented to its readers that the Viral Video

 contained a complete picture of the January 18 Incident.

        334.      Gannett negligently and with actual malice published its False and

 Defamatory Accusations by departing from the reasonable standard of care employed by

 journalists, including those standards articulated by the Society of Professional

 Journalists’ Code of Ethics and its self-prescribed ethical Code.

        335.      Gannett had obvious reasons to doubt the veracity of its purported firsthand

 sources, including because they are manifestly biased and because the short video

 evidence on which Gannett relied did not show Nicholas or the students uttering the

 chants or slurs they were accused of making or blocking Phillips’ egress.


                                              - 64 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 65 of 70 - Page ID#:
                                     349



       336.   Gannett consciously elected to ignore this contrary information in favor of

 its pre-conceived false narrative against President Trump and his supporters.

       337.   Not only was Gannett aware that the snippets of video it reviewed and

 broadcast did not support its False and Defamatory Accusations, but Gannett also was

 aware that the video it reviewed was unsourced and obviously incomplete; nonetheless,

 Gannett published its False and Defamatory Accusations against Nicholas without any

 reasonable investigation.

       338.   Gannett continued to publish its False and Defamatory Accusations with

 actual knowledge of falsity, having reviewed video evidence and statements of Nicholas

 contradicting its False and Defamatory Accusations.

       339.   Gannett failed to publish the relevant portions from the longer videos that

 accurately depicted what happened during the January 18 Incident.

       340.   Gannett negligently and recklessly failed to seek information from other

 obvious sources who were present at the January 18 Incident and would have

 demonstrated its False and Defamatory Accusations to be false, including Nicholas, and

 upon information and belief, his classmates, and/or the chaperones.

       341.   Gannett negligently and recklessly published its False and Defamatory

 Accusations despite internal inconsistencies in Phillips’ statements, as well as material

 differences in his statements to other outlets published January 19 and 20.

       342.   Gannett negligently and recklessly published its False and Defamatory

 Accusations in derogation of accepted principles of journalistic standards, including by:

              (a) failing to treat Nicholas as a human being deserving of respect;

              (b) failing to verify each accusation before publication;

              (c) failing to examine the way in which its own biases and agenda shaped its

                  false reporting.;


                                           - 65 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 66 of 70 - Page ID#:
                                     350



               (d) wrongfully placing an anti-Trump, anti-Catholic, and anti-pro-life

                   agenda over the harm its False and Defamatory Accusations caused to

                   Nicholas; and

               (e) failing to take special care not to misrepresent or oversimplify its

                   coverage, and by failing to provide accurate context to its False and

                   Defamatory Accusations.

        343.   Upon information and belief, at the time of its initial reporting of and

 concerning Nicholas, Gannett did not know Nicholas’ age and did not make any

 reasonable attempt to ascertain it despite the general knowledge that Nicholas was a high

 school student and thus a minor.

        344.   Gannett’s actual malice and common law malice is further evidenced by its

 failure to retract its False and Defamatory Accusations, even after Nicholas demanded

 retraction in his letter dated April 22, 2019.

        345.   Gannett published its False and Defamatory Accusations with common law

 malice, including because:

               (a) it knew its False and Defamatory Accusations were false but published

                   them anyway;

               (b) it intended to harm Nicholas because he was a Catholic student at the

                   March for Life wearing a MAGA hat, and it consciously ignored the

                   threats of harm that it knew would inevitably ensue from its accusatory

                   coverage in favor of its political agenda;

               (c) it failed to retract its False and Defamatory Accusations despite the harm

                   and danger it knew would be inflicted upon Nicholas; and

               (d) it callously ignored the consequences of its actions upon a minor child.




                                             - 66 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 67 of 70 - Page ID#:
                                     351



                                        DAMAGES

        346.    The publication of the False and Defamatory Accusations directly and

 proximately caused substantial and permanent damage to Nicholas.

        347.    As a direct and proximate result of the False and Defamatory Accusations,

 Gannett created a false reputation for Nicholas, falsely branding him as a racist and

 instigator of a racially intimidating assault and hate crime.

        348.    By imposing a false reputation on Nicholas, the False and Defamatory

 Accusations deprive Nicholas, a minor, of his right to create through his own acts and

 words his unique reputation as an adult and human being.

        349.    The False and Defamatory Accusations are now forever a part of the

 historical Internet record and will haunt and taint Nicholas for the remainder of his

 natural life and impugn his reputation for generations to come.

        350.    The False and Defamatory Accusations were republished by third parties

 and members of the mainstream and social media mob, which was reasonably

 foreseeable.

        351.    The False and Defamatory Accusations against Nicholas are defamatory per

 se, as they are libelous on their face without resort to additional facts, and subjected

 Nicholas to public hatred, contempt, scorn, obloquy, and shame.

        352.    As a direct and proximate result of Gannett’s False and Defamatory

 Accusations:

                (a) Nicholas suffered personal physical injury and physical sickness;

                (b) Nicholas suffered permanent, perpetual harm to his reputation;

                (c) Nicholas suffered and will continue to suffer severe emotional and

                   mental distress;




                                            - 67 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 68 of 70 - Page ID#:
                                     352



              (d) Nicholas sought and received medical treatment for emotional and

                  mental distress at Cincinnati Children’s Hospital and to date has

                  incurred Four Hundred Thirty-Eight Dollars ($438.00) in out-of-pocket

                  medical expenses, with a probability of additional expenses being

                  incurred in the future; and

              (e) Nicholas is forced to live his life in a constant state of concern over his

                  safety and the safety of his family.

       353.   As a proximate result of Gannett’s false accusations, Nicholas has suffered

 a brain injury, dendritic atrophy, and other permanent brain injuries to his prefrontal

 cortex which has resulted in permanent neuropsychological damage.

       354.   For five days, beginning May 4, 2020, a team of five professionals from

 Shelton Forensic Solutions conducted psychological, neuropsychological, and psychiatric

 evaluations of Nicholas to determine the scope of his brain injury. Their examination of

 Nicholas resulted in a sixty-three-page forensic evaluative report.

       355.   The unanimous conclusion of the five professionals, each of whom holds a

 terminal degree, is that “Nick has met or meets criteria for Post-Traumatic Stress

 Disorder.”

       356.   The professionals concluded that:

              (a) “It is clear that [Nicholas] has suffered traumas, and that he continues

                  to be affected by those traumas in both typical and atypical ways,”;

              (b) the dendritic atrophy Nicholas suffered “refers to the change in the

                  branching of [his] neurons”;

              (c) “there is no doubt that Nick’s exposure, at the young age 16, to such

                  wide-scale    and    sustained     public   hate     has   affected    him

                  neuropsychologically”; and


                                            - 68 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 69 of 70 - Page ID#:
                                     353



                (d) Nicholas will suffer a “lifelong permanent impairment” caused by “the

                      multiple fractures it creates and the resulting fragility of the victim

                      coupled with the likelihood of the future triggering events.”

        357.    Consistent with these professionals’ opinion, Nicholas’ loss of neurons has

 damaged his prefrontal cortex, resulting in a loss of attention-span, flexibility, and

 inhibition; Nicholas has suffered physical injuries to the white matter in his brain, leading

 to diminished cognitive processing; Nicholas has suffered psychical injuries to his

 hippocampus that cause him to suffer sleep inconsistencies.

        358.    Gannett’s conduct has proximately caused Nicholas’ brain to be altered

 structurally and functionally.

        359.    Gannett published its False and Defamatory Accusations with actual malice

 and common law malice, thereby entitling Nicholas to an award of punitive damages.

        360. Gannett’s conduct was outrageous and willful, demonstrating that entire

 want of care that raises a conscious indifference to consequences.

        361.    Nicholas is entitled to an award of punitive damages to punish Gannett and

 to deter it from repeating such egregiously unlawful misconduct in the future.

        WHEREFORE, Nicholas respectfully prays:

                (a)      That judgment be entered against Gannett for substantial

        compensatory damages in an amount not less than Forty-Five Million Dollars

        ($45,000,000.00);

                (b)      That judgment be entered against Gannett for punitive damages in

        an     amount     not   less   than   One   Hundred     and    Fifty   Million   Dollars

        ($150,000,000.00);

                (c)      That Nicholas recover his reasonable attorneys’ fees and expenses

        from Gannett;


                                               - 69 -
Case: 2:20-cv-00026-WOB-CJS Doc #: 32-1 Filed: 08/28/20 Page: 70 of 70 - Page ID#:
                                     354



              (d)    Trial by jury on all issues so triable;

              (e)    That all costs of this action be taxed to Gannett; and

              (f)    That the Court grant all such other and further relief that the Court

       deems just and proper, including equitable relief.



 Respectfully submitted this 28th day of August, 2020.


  HEMMER DEFRANK WESSELS PLLC                        L. LIN WOOD, P.C.

  /s/ Todd V. McMurtry                               L. Lin Wood (pro hac vice)
  Todd V. McMurtry (KBA #82101)                      L. LIN WOOD, P.C.
  HEMMER DEFRANK WESSELS, PLLC                       1180 W. Peachtree St., Ste. 2040
  250 Grandview Drive, Ste. 500                      Atlanta, GA 30309
  Ft. Mitchell, KY 41017                             Phone: (404) 891-1402
  Phone: (859) 344-1188                              Fax: (404) 506-9111
  Fax: (859) 578-3869                                lwood@linwoodlaw.com
  tmcmurtry@hemmerlaw.com




                                            - 70 -
